
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.24


HEALTH NET, INC.

401(k) SAVINGS PLAN


--------------------------------------------------------------------------------


HEALTH NET, INC.
401(k) SAVINGS PLAN



TABLE OF CONTENTS


 
   
   
  PAGE

--------------------------------------------------------------------------------


ARTICLE 1
 
TITLE AND PURPOSE
 
1
ARTICLE 2
 
DEFINITIONS
 
1
ARTICLE 3
 
PARTICIPATION
 
5
 
 
Section 3.1.
 
Eligibility for Participation
 
5     Section 3.2.   Application for Salary Deferral Contributions   5    
Section 3.3.   Transfer to Affiliates   5
ARTICLE 4
 
EMPLOYER CONTRIBUTIONS
 
6
 
 
Section 4.1.
 
Profit Sharing Contributions
 
6     Section 4.2.   Salary Deferral Contributions   6     Section 4.3.   Annual
Limit on Salary Deferral Contributions   7     Section 4.4.   Matching
Contributions   7     Section 4.5.   Limitations on Contributions for Highly
Compensated Employees   8     Section 4.6.   Limitation on Employer
Contributions   12
ARTICLE 5
 
ROLLOVER CONTRIBUTIONS
 
13
 
 
Section 5.1.
 
Requirements for Rollover Contributions
 
13     Section 5.2.   Delivery of Rollover Contributions   13     Section 5.3.  
Special Accounting Rules for Rollover Contributions   13
ARTICLE 6
 
TRUST AND INVESTMENT FUNDS
 
14
 
 
Section 6.1.
 
Trust
 
14     Section 6.2.   Investment Funds   14
ARTICLE 7
 
PARTICIPANT ACCOUNTS
 
14
 
 
Section 7.1.
 
Participant Accounts and Investment Elections
 
14     Section 7.2.   Investments in Company Stock Fund   15     Section 7.3.  
Valuation of Funds and Plan Accounts   16     Section 7.4.   Allocation of
Contributions and Forfeitures Among Participants' Accounts   16     Section 7.5.
  Statutory Limitations on Allocations to Accounts   17     Section 7.6.  
Correction of Error   18

i

--------------------------------------------------------------------------------


ARTICLE 8
 
WITHDRAWALS, LOANS AND DISTRIBUTIONS
 
19
 
 
Section 8.1.
 
Vesting
 
19     Section 8.2.   Withdrawals Prior to Termination of Employment   20    
Section 8.3.   Loans to Participants   21     Section 8.4.   Distribution Upon
Termination of Employment   22     Section 8.5.   Time and Form of Distribution
upon Termination of Employment   22     Section 8.6.   Special Rules Relating to
Election of Annuity Form of Benefit   25     Section 8.7   Designation of
Beneficiary   25     Section 8.8.   Distributions to Minor and Disabled
Distributees   26     Section 8.9.   Missing Person   27     Section 8.10.  
Successive Employer   27
ARTICLE 9
 
SPECIAL PARTICIPATION RULES
 
28
 
 
Section 9.1.
 
Change of Employment Status
 
28     Section 9.2.   Reemployment of a Terminated Participant   28    
Section 9.3.   Employment by Related Entities   28     Section 9.4.   Leased
Employees   29     Section 9.5.   Reemployment of Veterans   29
ARTICLE 10
 
SHAREHOLDER RIGHTS WITH RESPECT TO COMPANY STOCK
 
30
 
 
Section 10.1.
 
Voting Shares of Company Stock
 
30     Section 10.2.   Tender Offers   31
ARTICLE 11
 
ADMINISTRATION
 
32
 
 
Section 11.1.
 
The Committee
 
32     Section 11.2.   Claims Procedure   33     Section 11.3.   Notices to
Participants   34     Section 11.4.   Notices   34     Section 11.5.   Records  
34     Section 11.6.   Reports of Trustee and Accounting to Participants   34
ARTICLE 12
 
PARTICIPATION BY OTHER EMPLOYERS
 
34
 
 
Section 12.1.
 
Adoption of Plan
 
34     Section 12.2.   Withdrawal from Participation   34     Section 12.3.  
Continuance by a Successor   35     Section 12.4.   Company as Agent for
Employers   35

ii

--------------------------------------------------------------------------------


ARTICLE 13
 
MISCELLANEOUS
 
35
 
 
Section 13.1.
 
Expenses
 
35     Section 13.2.   Non-Assignability   35     Section 13.3.   Employment
Non-Contractual   36     Section 13.4.   Limitation of Rights   36    
Section 13.5.   Merger or Consolidation with Another Plan   36     Section 13.6.
  Gender and Plurals   36     Section 13.7.   Applicable Law   36    
Section 13.8.   Severability   36     Section 13.9.   No Guarantee   36    
Section 13.10.   Plan Voluntary   37     Section 13.11.   Tax Withholding   37
ARTICLE 14
 
TOP-HEAVY PLAN REQUIREMENTS
 
37
 
 
Section 14.1.
 
Top-Heavy Plan Determination
 
37     Section 14.2.   Definitions and Special Rules   37     Section 14.3.  
Minimum Contribution for Top-Heavy Years   38     Section 14.4.   Special Rules
for Applying Statutory Limitations on Benefits   38
ARTICLE 15
 
AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION
 
38
 
 
Section 15.1.
 
Amendment
 
38     Section 15.2.   Establishment of Separate Plan   38     Section 15.3.  
Termination   39     Section 15.4   Trust Fund to Be Applied Exclusively for
Participants and Their Beneficiaries.   39

iii

--------------------------------------------------------------------------------


ARTICLE 1

TITLE AND PURPOSE


    The title of the Plan shall be the "Health Net, Inc. 401(k) Savings Plan."
The Plan is an amendment and restatement of the Plan as in effect as of
December 31, 2000, and is effective as of January 1, 2001, unless any provision
specifies a different effective date.

    The Plan is designated as a "profit sharing plan" within the meaning of U.S.
Treasury Regulation § 1.401-1(a)(2)(ii).


ARTICLE 2

DEFINITIONS


    As used herein, the following words and phrases shall have the following
respective meanings when capitalized:

    (1)  Affiliate.  (a) A corporation that is a member of the same controlled
group of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer,
(c) any organization (whether or not incorporated) that is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) that
includes an Employer, a corporation described in clause (a) of this subdivision
or a trade or business described in clause (b) of this subdivision, or (d) any
other entity that is required to be aggregated with an Employer pursuant to
regulations promulgated under section 414(o) of the Code.

    (2)  After-Tax Account.  The account established pursuant to Section 7.1 to
which a Participant's after-tax contributions, if any, transferred to the Plan
from the FHC Plan or the QualMed Plan (or any other plan qualified under
section 401(a) of the Code) and any earnings (or losses) thereon are credited.

    (3)  Beneficiary.  A person entitled under Section 8.7 to receive benefits
in the event of the death of a Participant.

    (4)  Board of Directors.  The board of directors of the Company.

    (5)  Break in Service.  Any period during which an Employee does not perform
any Hour of Service for an Employer. For purposes of this definition, an
Employee shall be credited with Hours of Service for any period of absence from
an Employer during which such Employee (a) is in Qualified Military Service,
provided that the Employee returns to the employ of an Employer within the
period prescribed by USERRA, (b) is on an uncompensated leave of absence duly
granted by an Employer, or (c) is absent from work for a maximum of 24
consecutive months because of (i) the pregnancy of the Employee, (ii) the birth
of the Employee's child, (iii) the placement of a child with the Employee in
connection with the Employee's adoption of such child, or (iv) the need to care
for any such child for a period beginning immediately following such birth or
placement. Notwithstanding the foregoing, no Hours of Service shall be credited
to an Employee under clause (c) of this subdivision unless the Employee timely
furnishes to the Committee a certificate of birth, proof of adoption or other
appropriate legal documentation setting forth parentage or adoption.

    (6)  Code.  The Internal Revenue Code of 1986, as amended.

    (7)  Committee.  The committee designated in Section 11.1 to administer the
Plan, or any person, corporation, partnership or committee to which the
Committee has delegated its responsibilities pursuant to Section 11.1.

    (8)  Company.  Health Net, Inc., a Delaware corporation, and any successor
to such corporation that adopts the Plan pursuant to Article 12.

    (9)  Company Stock.  Class A Common Stock of Health Net, Inc.

--------------------------------------------------------------------------------

    (10)  Company Stock Fund.  The investment fund established and maintained by
the Trustee in accordance with Section 6.2.

    (11)  Compensation.  The total cash earnings paid by an Employer to an
Eligible Employee and properly reportable on Form W-2 for a Plan Year (including
bonuses and overtime), and all amounts not includible in such Eligible
Employee's gross income for federal income tax purposes solely on account of his
or her election to have compensation reduced pursuant to the Plan or any other
qualified cash or deferred arrangement described in section 401(k) of the Code
or a cafeteria plan as defined in section 125 of the Code, but excluding (i) any
reimbursements or other allowances for automobile, relocation, travel, education
expenses or other expenses (even if includible in the Employee's gross income
for federal income tax purposes), (ii) severance payments, (iii) retention
payments, (iv) disability payments, and (v) extraordinary items of remuneration.
An Employee's Compensation in excess of (I) $160,000 for the Plan Year beginning
January 1, 1997, and (II) for each subsequent Plan Year, the dollar amount
prescribed by section 401(a)(17) of the Code (as adjusted for increases in the
cost-of-living) shall not be taken into account for any purposes under the Plan.

    (12)  Compensation and Stock Option Committee.  The Compensation and Stock
Option Committee of the Board of Directors of the Company.

    (13)  Disability.  A total physical or mental inability to perform work,
resulting from injury or disease, which is expected to be permanent, as
determined by the Committee. The existence of a "Disability" shall be determined
by the Committee according to uniform principles consistently applied, and based
upon such evidence as the Committee believes necessary or desirable.

    (14)  Effective Date.  Except as provided elsewhere, the effective date of
this amendment and restatement of the Plan with respect to the Company and each
other entity that is an Employer on December 31, 2000 shall be January 1, 2001,
and in the case of any other Employer shall be the date designated by such
Employer.

    (15)  Eligible Employee.  With respect to each Employer, unless specified
otherwise by the board of directors of each Employer, any Employee thereof,
excluding:

(i)an Employee who (A) is scheduled to perform fewer than 20 Hours of Service
per week and (B) performs fewer than 1,000 Hours of Service during the Plan
Year,

(ii)an Employee whose employment is governed by the terms of a collective
bargaining agreement under which retirement benefits were the subject of good
faith bargaining, but which does not provide for participation in the Plan, and

(iii)an Employee who is a nonresident alien (within the meaning of
section 7701(b)(1)(B) of the Code).

    (16)  Employee.  An individual whose relationship with an Employer is, under
common law, that of an employee. Notwithstanding the foregoing, no individual
who renders services for an Employer shall be considered an Employee for
purposes of the Plan if such individual renders such services pursuant to (i) an
agreement providing that such services are to be rendered by the individual as
an independent contractor, (ii) an agreement with an entity, including a leasing
organization within the meaning of section 414(n)(2) of the Code, that is not an
Employer or Affiliate or (iii) an agreement that contains a waiver of
participation in the Plan.

    (17)  Employer.  The Company, each Affiliate listed in Exhibit A hereto (as
such exhibit is revised from time to time), and each other entity that, with the
consent of the Company, elects to participate in the Plan in the manner
described in Section 12.1 and any successor entity that adopts the Plan pursuant
to Section 12.3. If any such entity withdraws from participation in the Plan
pursuant to Section 12.2, or terminates its participation in the Plan pursuant
to Section 15.3, then such entity shall

2

--------------------------------------------------------------------------------

thereupon cease to be an Employer. An entity shall cease being an Employer as of
the date it ceases to be an Affiliate, unless the Company consents to such
entity's continued participation in the Plan.

    (18)  Entry Date.  The first day of each payroll period.

    (19)  ERISA.  The Employee Retirement Income Security Act of 1974, as
amended from time to time.

    (20)  FHC Plan.  The former Foundation Health Corporation Profit Sharing and
401(k) Plan.

    (21)  401(k) Administrator.  The person or persons appointed by the
Committee to perform the duties of the 401(k) Administrator as described herein.

    (22)  Hour of Service.  Each hour for which:

    (a) an Employee is paid, or entitled to payment, for the performance of
duties as an Employee;

    (b) an Employee is paid, or entitled to payment, by an Employer on account
of a period of time during which no duties are performed (irrespective of
whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), lay-off, jury, military duty or
leave of absence, provided that no more than 501 Hours of Service will be
credited under this paragraph (b) for any single continuous period (regardless
of whether such period occurs in a single Plan Year);

    (c) back pay is awarded or agreed to by the Employer or an Affiliate,
provided that such hours shall be credited to the Plan Years to which the award,
agreement or payment pertains rather than the Plan Year in which the award,
agreement or payment is made.

For purposes of paragraphs (b) and (c) above, an Hour of Service shall be
calculated in accordance with U.S. Department of Labor Regulation § 2530.200b-2
which provides that (i) if a payment is based upon hours, days, weeks or other
unit of time the number of Hours of Service credited will be the number of
regularly scheduled working hours for such Employee for such unit of time, and
(ii) if the payment due is not based upon units of time, the number of Hours of
Service credited shall be equal to the amount of the payment divided by the
Employee's most recent hourly rate of compensation. For payments made to an
Employee without a regular work schedule, the number of hours credited shall be
calculated on a reasonable basis which reflects the average hours worked by the
Employee, or by other employees in the same job classification, over a
representative period of time and which is consistently applied with respect to
all employees within the same job classification. In order to avoid double
counting, the same Hours of Service shall not be credited both under
paragraph (c) and either paragraph (a) or paragraph (b), as applicable.

    (23)  HSI Plan.  The former Health Systems International, Inc. 401(k)
Associate Savings Plan.

    (24)  Matching Contributions.  Matching contributions and supplemental
matching contributions made to the Plan by an Employer pursuant to Section 4.4.

    (25)  Matching Contributions Account.  The account established pursuant to
Section 7.1 to which Matching Contributions, if any, made on behalf of a
Participant and earnings (or losses) thereon are credited.

    (26)  Merger Date.  The date as of which the trust holding the assets of the
FHC Plan, the provisions of which are set forth herein, merged into the trust
holding the assets of the HSI Plan, as set forth herein.

    (27)  Participant.  Subject to Section 5.3, an Eligible Employee who has
satisfied the requirements set forth in Article 3. An individual shall cease to
be a Participant upon the complete distribution of his or her accounts under the
Plan.

3

--------------------------------------------------------------------------------

    (28)  Plan.  The plan herein set forth, and as from time to time amended.

    (29)  Plan Year.  The twelve-month period beginning on January 1 of each
calendar year.

    (30)  Profit Sharing Account.  The account established pursuant to
Section 7.1 to which Profit Sharing Contributions, if any, allocated to a
Participant and earnings (or losses) thereon are credited.

    (31)  Profit Sharing Contribution.  A profit sharing contribution made to
the Plan by an Employer pursuant to Section 4.1.

    (32)  Qualified Nonelective Contribution Account.  The account established
pursuant to Section 7.1 to which qualified nonelective contributions, if any,
allocated to a Participant and earnings (or losses) thereon are credited.

    (33)  Qualified Matching Contribution Account.  The account established
pursuant to Section 7.1 to which qualified matching contributions, if any,
allocated to a Participant and earnings (or losses) thereon are credited.

    (34)  Qualified Military Service.  Any service in the uniformed services (as
defined in 38 U.S.C. § 4303) by an individual if such individual is entitled to
reemployment rights under USERRA with respect to such service.

    (35)  QualMed Plan.  The former QualMed, Inc. Employee Savings Plan.

    (36)  Rollover Account.  The account established pursuant to Section 7.1 to
which a Participant's Rollover Contributions, if any, and any earnings (or
losses) thereon are credited.

    (37)  Rollover Contributions.  Rollover contributions made by a Participant
pursuant to Section 5.1.

    (38)  Salary Deferral Contributions.  Before-tax payroll reduction
contributions made to the Plan by an Employer on behalf of Participants pursuant
to Section 4.2.

    (39)  Salary Deferral Contributions Account.  The account established
pursuant to Section 7.1 to which a Participant's Salary Deferral Contributions,
if any, and any earnings (or losses) thereon are credited.

    (40)  Service.  The aggregate of the periods during which an Employee is
employed by an Employer and any periods of employment required to be taken into
account pursuant to Section 9.4. Notwithstanding the previous sentence, in the
case of an Employee who was a Participant in the HSI Plan immediately prior to
the Effective Date of the September 1, 1997 amendment and restatement of the
Plan, such Employee's Service shall be the sum of (i) the Employee's Years of
Service as of December 31, 1996, determined under, and as defined by, the terms
of such plan as in effect immediately prior to such Effective Date, (ii) the
aggregate of the periods commencing on and after January 1, 1998 during which
the Employee is employed by an Employer and any periods of employment on and
after such date that are required to be taken into account pursuant to
Section 9.4 and (iii) the greater of (A) the Service that would be credited to
the Employee during the Plan Year beginning January 1, 1997 under the provisions
of such plan in effect immediately prior to such Effective Date and (B) the
Service that would be credited to the Employee in such year under clause (ii)
above.

    For purposes of the first sentence of this subdivision (40) and clause (ii)
above, an Employee shall be deemed to be employed by an Employer during (i) any
period of absence from employment by an Employer which is of less than twelve
(12) months duration, (ii) the first twelve months of any period of absence from
employment for any reason other than the Employee's quitting, retiring or being
discharged and (iii) any period of absence from such employment during which the
Employee is in

4

--------------------------------------------------------------------------------

Qualified Military Service, provided that the Employee returns to the employ of
the Employer within the period prescribed by USERRA.

    An Employee's Service prior to a Break in Service of five consecutive years
shall be disregarded if such Employee had no vested interest in his or her
Profit Sharing Account or Matching Contributions Account upon the commencement
of such Break in Service.

    (41)  Trust.  A Trust created by agreement between the Company and the
Trustee, as from time to time amended.

    (42)  Trustee.  The trustee provided for in Article 6, or any successor
trustee or, if there is more than one trustee acting at any time, all of such
trustees collectively.

    (43)  Trust Fund.  All money and property of every kind of the Trust held by
the Trustee pursuant to the terms of the agreement governing the Trust.

    (44)  USERRA.  The Uniformed Services Employment and Reemployment Rights Act
of 1994.

    (45)  Valuation Date.  Each business day on which the New York Stock
Exchange is open for business or such other days as the Committee may determine.


ARTICLE 3

PARTICIPATION


    Section 3.1.  Eligibility for Participation.  Each Eligible Employee who
immediately before the Effective Date was a Participant shall continue to be a
Participant as of the Effective Date. Each other Employee shall become a
Participant as soon as administratively practicable after the later of (i) the
first Entry Date coincident with or next following the date the Employee becomes
an Eligible Employee and (ii) the date the Employee is hired by his or her
Employer.

    Section 3.2.  Application for Salary Deferral Contributions.  A Participant
who desires to make Salary Deferral Contributions shall execute and deliver to
his or her Employer, in accordance with procedures prescribed by the Committee,
an application on the form, or by telephonic or such electronic means as may be
prescribed by the Committee, specifying his or her chosen rate of Salary
Deferral Contributions. Such application shall authorize the Participant's
Employer to reduce the Participant's Compensation by the amount of any such
Salary Deferral Contributions. The application shall constitute the
Participant's acceptance of and agreement to all provisions of the Plan. Any
election made pursuant to this Section shall be effective on the Entry Date
occurring as soon as administratively practicable after the Salary Deferral
Contribution application is received by the recordkeeper.

    Section 3.3.  Transfer to Affiliates.  If a Participant is transferred from
one Employer to another Employer or from an Employer to an Affiliate that is not
an Employer, then such transfer shall not terminate the Participant's
participation in the Plan, and the Participant shall continue to participate in
the Plan until an event occurs that would have entitled the Participant to a
complete distribution of the Participant's vested interest in his or her
accounts under the Plan had the Participant continued to be employed by an
Employer until the occurrence of such event. Nevertheless, a Participant shall
not be entitled to make Salary Deferral Contributions to the Plan, to borrow
from the Plan pursuant to Section 8.3 (except to the extent required by law), or
to receive allocations of Matching Contributions or Profit Sharing Contributions
during any period of employment by any Affiliate that is not an Employer, and
periods of employment with an Affiliate that is not an Employer shall be taken
into account only to the extent set forth in Section 9.4.

5

--------------------------------------------------------------------------------




ARTICLE 4

EMPLOYER CONTRIBUTIONS


    Section 4.1.  Profit Sharing Contributions.

    (a)  Employer Profit Sharing Contributions.  Subject to the limitations of
Sections 4.6 and 7.5, for each Plan Year, each Employer shall contribute on
behalf of each Participant a Profit Sharing Contribution in such amount as the
Employer may, in its sole discretion, determine.

    (b)  Company Profit Sharing Contributions.  Subject to the limitations set
forth in Section 7.5, in addition to any Profit Sharing Contribution that an
Employer may make pursuant to subsection (a) of this Section 4.1, for each Plan
Year, each Employer shall contribute on behalf of each Participant a Profit
Sharing Contribution in such amount as the Company may, in its sole discretion,
determine.

    (c)  General.  Profit Sharing Contributions made pursuant to subsections
(a) and (b) of this Section 4.1 shall be allocated in the manner as set forth in
Section 7.4(a). Any Profit Sharing Contribution made pursuant to this
Section 4.1 shall be made wholly in cash, wholly in shares of Company Stock, or
in a combination thereof, as determined by the Company. A Profit Sharing
Contribution made pursuant to this Section 4.1 for any Plan Year shall be
delivered by the Employer making the contribution to the Trustee prior to the
due date, including any extensions thereof, of the Employer's federal income tax
return for the fiscal year of the Employer which ends with or within such Plan
Year. If any such Profit Sharing Contribution is made by the delivery to the
Trustee of shares of Company Stock, then such stock shall be valued either
(i) at the closing price of the stock as reported in The Wall Street Journal on
the New York Stock Exchange Composite Transactions List (or the consolidated
tape of such other principal exchange on which such stock is traded) as of the
date such shares are delivered to the Trustee or purchased by the Trustee or, if
such date is not a trading day, such price on the most recent trading day prior
thereto or (ii) by the average trading price of the stock, as determined by the
Committee in its sole discretion, on such date.

    (d)  Special Company Contribution.  Effective January 1, 1999, the Company
shall make to the Plan on behalf of each Participant who during the period from
March 1, 1998 until December 31, 1998 directed the purchase or sale of shares of
Company Stock in the Company Stock Fund for his or her account, a special
Company Contribution equal to the aggregate amount of the brokerage commissions
charged to such Participants for the purchase and sale of shares of Company
Stock in the Company Stock Fund during such period. Each such Participant
described in this subsection (d) shall receive an allocation equal to the
Special Contribution multiplied by a fraction, the numerator of which is the
total number of shares of Company Stock purchased and sold in respect of such
Participant's account for the period beginning on March 1, 1998 and ending on
December 31, 1998 and the denominator of which is the total number of shares of
Company Stock purchased and sold in respect of all Plan accounts for such
period.

    Section 4.2.  Salary Deferral Contributions.

    (a)  Initial Election.  Subject to the limitations set forth in Sections
4.3, 4.5, 4.6, 7.5, and 8.2(c), each Employer shall contribute on behalf of each
Participant who is an Employee of such Employer an amount equal to a whole
percentage not less than one percent (1%) and not more than 17 percent (17%) of
such Participant's Compensation for each payroll period as designated by the
Participant on his or her application pursuant to Section 3.2. Salary Deferral
Contributions shall be delivered to the Trustee as soon as practicable after the
end of each payroll period in which the amount of such contribution would
otherwise have been paid to the Participant.

    (b)  Changes in the Rate or Suspension of Salary Deferral Contributions.  A
Participant's Salary Deferral Contributions shall continue in effect at the rate
designated by such Participant pursuant to subsection (a) of this Section until
the Participant changes such designation or such contributions are

6

--------------------------------------------------------------------------------

suspended. A Participant may change such designation or suspend such
contributions as of such time and in such manner as may be prescribed by the
Committee. Any election made pursuant to this subsection shall be effective only
with respect to Compensation not yet earned as of the effective date of such
election.

    Section 4.3.  Annual Limit on Salary Deferral Contributions.

    (a)  General Rule.  Notwithstanding the provisions of Section 4.2, a
Participant's Salary Deferral Contributions for any calendar year shall not
exceed (i) $9,500 for the 1997 calendar year and (ii), for each subsequent year,
the dollar amount prescribed by section 402(g) of the Code (as adjusted for
increases in the cost-of-living in accordance with section 402(g)(5) of the
Code).

    (b)  Correction of Excess Salary Deferral Contributions.  If for any
calendar year, the aggregate of the (i) Salary Deferral Contributions to the
Plan and (ii) amounts contributed under other qualified cash or deferred
arrangements (described in section 401(k) of the Code) which are maintained by
an Employer or Affiliate exceeds the limit imposed by Section 4.3(a) for the
calendar year in which such contributions were made ("Excess Salary Deferral
Contributions"), then, to the extent administratively practicable, the Trustee
shall distribute an amount equal to such Excess Salary Deferral Contributions
(adjusted for gains and losses as determined pursuant to applicable regulations)
to such Participant no later than the April 15th following such calendar year.

    (c)  Correction of Other Excess Contributions.  If for any calendar year a
Participant determines that the aggregate of the (i) Salary Deferral
Contributions to the Plan and (ii) amounts contributed under all other plans or
arrangements described in section 401(k), 408(k) or 403(b) of the Code,
including those maintained by other employers, will exceed the limit imposed by
Section 4.3(a) for the calendar year in which such contributions were made, such
Participant shall be permitted, pursuant to such rules and at such time prior to
the April 15 following such calendar year as determined by the Committee, to
submit a written request for the distribution of an amount equal to or less than
the amount of such excess contributions. The request described in this
Section 4.3(c) shall be made on a form designated by the Committee and shall
specify the amount of such excess contributions and the amount to be distributed
from the Plan. The request shall be accompanied by the Participant's written
statement that if such amount is not distributed, the amounts contributed by the
Participant under all plans and arrangements described under sections 401(k),
408(k), and 403(b) of the Code will exceed the limit for such Participant under
section 402(g) of the Code. The Committee shall direct the Trustee to distribute
such amount no later than such April 15.

    Section 4.4.  Matching Contributions.

    (a)  Employer Matching Contributions.  Subject to the limitations set forth
in Sections 4.5, 4.6 and 7.5, each Employer shall contribute for each payroll
period on behalf of each Participant, an amount equal to 50 percent (50%) of the
Salary Deferral Contributions made on behalf of the Participant for such payroll
period, but only to the extent that such Salary Deferral Contributions do not
exceed six percent (6%) of such Participant's Compensation for such payroll
period. Matching Contributions for a Plan Year by an Employer shall be made
wholly in cash, wholly in shares of Company Stock, or in a combination thereof,
as determined by the Company. Matching Contributions shall be delivered to the
Trustee as soon as practicable after the end of each payroll period to which
such contributions relate. If any such Matching Contribution is made by the
delivery to the Trustee of shares of Company Stock, then such stock shall be
valued either (i) at the closing price of the stock as reported in The Wall
Street Journal on the New York Stock Exchange Composite Transactions List (or
the consolidated tape of such other principal exchange on which such stock is
traded) as of the date such shares are delivered to the Trustee or, if such date
is not a trading day, such price on the most recent trading day prior thereto,
or (ii) by the average trading price of the stock, as determined by the
Committee in its sole discretion, on such date.

7

--------------------------------------------------------------------------------

    (b)  Other Matching Contributions.

    (1) Supplemental Matching Contributions.  Subject to the limitations set
forth in Sections 4.5, 4.6 and 7.5, each Employer also shall contribute for each
Plan Year on behalf of each Participant (i) who on the last day of such Plan
Year is an Eligible Employee of such Employer, (ii) who first incurs a
Disability within such Plan Year or (iii) who terminated employment during such
Plan Year on account of death or after attaining age 55, a supplemental Matching
Contribution equal to the excess of 50 percent (50%) of the Salary Deferral
Contributions made on behalf of the Participant for the Plan Year, but only to
the extent that such Salary Deferral Contributions do not exceed six percent
(6%) of such Participant's Compensation for such Plan Year, over the Matching
Contributions made on behalf of such Participant pursuant to Section 4.4(a) for
such Plan Year.

    (2) Discretionary Matching Contributions.  Subject to the limitations of
Sections 4.5, 4.6 and 7.5, for each Plan Year, each Employer may contribute on
behalf of each Participant (i) who on the last day of such Plan Year is an
Eligible Employee of such Employer, (ii) who first incurs a Disability within
such Plan Year or (iii) who terminated employment during such Plan Year on
account of death or after attaining age 55, a discretionary Matching
Contribution in such amount or such percentage of Compensation as the Company
may, in its sole discretion, determine.

    (3) General.  Matching Contributions for a Plan Year made pursuant to
Section 4.4 by an Employer shall be made wholly in cash, wholly in shares of
Company Stock, or in a combination thereof, as determined by the Company.
Matching Contributions for any Plan Year shall be delivered to the Trustee prior
to the due date, including extensions thereof, of the Employer's federal income
tax return for the fiscal year of the Employer that coincides with such Plan
Year. If any Matching Contributions are made by the delivery to the Trustee of
shares of Company Stock, then such stock shall be valued either (i) at the
closing price of the stock as reported in The Wall Street Journal on the New
York Stock Exchange Composite Transactions List (or the consolidated tape of
such other principal exchange on which such stock is traded) as of the date such
shares are delivered to the Trustee or, if such date is not a trading day, such
price on the most recent trading day prior thereto or (ii) by the average
trading price of the stock, as determined by the Committee in its sole
discretion, on such date.

    Section 4.5.  Limitations on Contributions for Highly Compensated Employees.

    (a)  Actual Deferral Percentage Test—Section 401(k)(3) of the
Code.  Notwithstanding the provisions of Section 4.2, if the Salary Deferral
Contributions made pursuant to such Section for a Plan Year fail to satisfy both
of the tests set forth in paragraphs (1) and (2) of this subsection, then the
adjustments prescribed in paragraph (1) of subsection (e) of this Section shall
be made.

    (1) The Average Deferral Percentage for the group consisting of highly
compensated Eligible Employees does not exceed the product of the Average
Deferral Percentage for the group consisting of all other Eligible Employees
multiplied by 1.25.

    (2) The Average Deferral Percentage for the group consisting of highly
compensated Eligible Employees (i) does not exceed the Average Deferral
Percentage for the group consisting of all other Eligible Employees by more than
two percentage points, and (ii) does not exceed two times the Average Deferral
Percentage of such group.

    (b)  Actual Contribution Percentage Test—Section 401(m) of the
Code.  Notwithstanding the provisions of Section 4.4, if the Matching
Contributions made pursuant to such Section for a Plan Year fail to satisfy both
of the tests set forth in paragraphs (1) and (2) of this subsection, then the
adjustments prescribed in paragraph (2) of subsection (e) of this Section shall
be made.

8

--------------------------------------------------------------------------------

    (1) The Average Contribution Percentage for the group consisting of highly
compensated Eligible Employees does not exceed the product of the Average
Contribution Percentage for the group consisting of all other Eligible Employees
multiplied by 1.25.

    (2) The Average Contribution Percentage for the group consisting of highly
compensated Eligible Employees (i) does not exceed the Average Contribution
Percentage for the group consisting of all other Eligible Employees by more than
two percentage points, and (ii) does not exceed two times the Average
Contribution Percentage of such group.

    (c)  Aggregate Limit on Contributions.  Notwithstanding anything herein to
the contrary, if the sum of the Average Deferral Percentage (as determined under
paragraph (1) of subsection (e) of this Section after making the adjustments
required by such paragraph for the Plan Year) and the Average Contribution
Percentage (as determined under paragraph (2) of subsection (e) of this Section
after making the adjustments required by such paragraph for the Plan Year) for
the group consisting of Participants who are highly compensated Eligible
Employees exceeds, or in the judgment of the Committee is likely to exceed, the
Aggregate Limit for such Plan Year, then the adjustments prescribed in
paragraph (3) of subsection (e) of this Section shall be made.

    (d)  Definitions and Special Rules.  For purposes of this Section, the
following terms shall have the meaning set forth below:

    (1) The "Average Deferral Percentage" for a Plan Year for a group of
Eligible Employees shall be the average of the ratios, calculated to the nearest
one-hundredth of one percent (.01%), of the Salary Deferral Contributions for
the benefit of each Eligible Employee in such group, plus any qualified
nonelective contributions or qualified matching contributions designated by an
Employer for this purpose pursuant to Section 4.5(f) for such Eligible Employee
to the total compensation for such Plan Year paid to such Employee. The
Committee may elect, in the manner prescribed by U.S. Treasury Regulations, to
compute the Average Deferral Percentage for a Plan Year for the group consisting
of nonhighly compensated Eligible Employees on the basis of prior Plan Year
data.

    (2) The "Average Contribution Percentage" for a Plan Year for a group of
Eligible Employees shall be the average of the ratios, calculated to the nearest
one-hundredth of one percent (.01%), of the Matching Contributions for the
benefit of each Eligible Employee, plus any qualified nonelective contributions
designated by an Employer for this purpose pursuant to Section 4.5(f) for such
Eligible Employee to the total compensation for such Plan Year paid to such
Employee. The Committee may elect, in the manner prescribed by U.S. Treasury
Regulations, to compute the Average Contribution Percentage for a Plan Year for
the group consisting of nonhighly compensated Eligible Employees on the basis of
prior Plan Year data.

    (3) The "Aggregate Limit" shall equal the greater of:

    (A) the sum of (i) 1.25 times the greater of the Average Deferral Percentage
or the Average Contribution Percentage for the group consisting of all Eligible
Employees who are nonhighly compensated Employees plus (ii) the lesser of
(a) the sum of two percentage points and the lesser of the Average Deferral
Percentage and the Average Contribution Percentage for the group consisting of
all Eligible Employees who are nonhighly compensated Employees and
(b) 200 percent (200%) of the lesser of the Average Deferral Percentage and the
Average Contribution Percentage for the group consisting of all Eligible
Employees who are nonhighly compensated Employees; and

    (B) the sum of (i) 1.25 times the lesser of the Average Deferral Percentage
or the Average Contribution Percentage for the group consisting of all Eligible
Employees who are nonhighly compensated Employees plus (ii) two percentage
points plus the greater of (a) the Average Deferral Percentage for the group
consisting of all Eligible Employees who are

9

--------------------------------------------------------------------------------

nonhighly compensated Employees and (b) the Average Contribution Percentage for
the group consisting of all Eligible Employees who are nonhighly compensated
Employees, but not greater than 200 percent (200%) of the greater of (a) and
(b) above.

    (4) A "highly compensated" Employee or Eligible Employee, is an Employee or
Eligible Employee, as the case may be, who is (a) a 5%-owner (as determined
under section 416(i)(1)(A)(iii) of the Code) at any time during the Plan Year or
the preceding Plan Year or (b) is paid compensation in excess of $80,000 (as
adjusted for increases in the cost of living in accordance with section 415(d)
of the Code) from an Employer for the prior Plan Year. If the Committee so
elects for a Plan Year, then the Employees taken into account under clause (b)
above shall be limited to those Employees who were members of the "top-paid
group" (as defined in section 414(q)(3) of the Code) for the preceding Plan
Year.

    (5) The term "compensation" shall have the meaning set forth in
section 414(s) of the Code or, in the discretion of the Committee, any other
meaning in accordance with the Code for these purposes.

    (6) If the Plan and one or more other plans of the Employer to which salary
deferral contributions or qualified nonelective contributions (as such term is
defined in section 401(m)(4)(C) of the Code) are made are treated as one plan
for purposes of section 410(b) of the Code, then such plans shall be treated as
one plan for purposes of this Section.

    (e)  Adjustments to Comply with Limits.  This subsection sets forth the
adjustments and correction methods that shall be used to comply with the actual
deferral percentage test under section 401(k)(3) of the Code, and the actual
contribution percentage test under section 401(m) of the Code.

(1)Adjustments to Comply with Actual Deferral Percentage Test.

    (A) Adjustment to Salary Deferral Contributions of Highly Compensated
Employees.  The Committee shall cause to be made such periodic computations as
it shall deem necessary or appropriate to determine whether either of the tests
set forth in clause (1) or (2) of Section 4.5(a) is satisfied during a Plan
Year, and, if in the Committee's judgment it appears that neither of such tests
will be satisfied, then the Committee shall take such steps as it deems
necessary or appropriate to adjust the Salary Deferral Contributions for all or
a portion of such Plan Year on behalf of Participants who are highly compensated
employees to the extent necessary in order for one of such tests to be
satisfied. If, as of the end of the Plan Year, the Committee determines that,
notwithstanding any adjustments made pursuant to the preceding sentence, neither
of the tests set forth in Section 4.5(a) has been satisfied, the total amount by
which Salary Deferral Contributions must be reduced in order to satisfy either
such test shall be determined by reducing contributions made on behalf of highly
compensated employees in order of the actual deferral percentages beginning with
the highest of such percentages (as prescribed by section 401(k)(8)(B) of the
Code) (the "excess contributions amount"). The amount to be returned to each
Participant who is required to receive a portion of the excess contribution
amount shall be determined by first reducing the Salary Deferral Contributions
of each Participant who is a highly compensated employee and whose actual dollar
amount of Salary Deferral Contributions for such Plan Year is the highest until
such dollar amount equals the next highest actual dollar amount of Salary
Deferral Contributions made for such Plan Year on behalf of any highly
compensated employee, or until the total reduction equals the excess
contributions amount. If further reductions are necessary, then the Salary
Deferral Contributions on behalf of each Participant who is a highly compensated
employee and whose actual dollar amount of Salary Deferral Contributions, after
the reduction described in the preceding sentence, is the highest shall be
reduced in accordance with the previous sentence. Such reductions shall continue
to be made to the extent necessary so that the total reduction equals the excess
contributions amount.

10

--------------------------------------------------------------------------------

    (B) Corrective Distributions and Forfeitures.  No later than 21/2 months
after the end of the Plan Year (or if correction by such date is
administratively impracticable, no later than the last day of the subsequent
Plan Year), the Company shall cause to be distributed to each affected
Participant (i) the amount of Salary Deferral Contributions to be returned to
such Participant pursuant to subparagraph (A) above, plus any income and minus
any loss allocable thereto, and any corresponding Matching Contributions plus
any income and minus any loss allocable thereto shall be forfeited. The amount
of any income or loss allocable to any such reductions to be so distributed or
forfeited shall be determined by the Committee in accordance with applicable
U.S. Treasury Regulations. Any amounts forfeited pursuant to this paragraph
shall be treated in the same manner as forfeitures described in Section 8.3(c).
The amount of Salary Deferral Contributions (and income or loss allocable
thereto) to be distributed to a Participant hereunder shall be reduced by any
Salary Deferral Contributions previously distributed to such Participant
pursuant to Section 4.3 in order to comply with the limitations of
section 402(g) of the Code. The unadjusted amount of any such reductions so
distributed or forfeited shall be treated as "annual additions" for purposes of
Section 7.5 relating to the limitations under section 415 of the Code.

(2)Adjustments to Comply with the Actual Contribution Percentage Test.

    (A) Adjustment to Matching Contributions of Highly Compensated
Employees.  If, as of the end of the Plan Year but after taking into account the
forfeiture of Matching Contributions made on behalf of highly compensated
employees pursuant to subparagraph (1)(B) above, the Committee determines that
neither of the tests set forth in clause (1) or (2) of Section 4.5(b) is
satisfied for such Plan Year, then the Committee shall calculate a total amount
by which Matching Contributions must be reduced in order to satisfy either such
test, by reducing contributions made on behalf of highly compensated employees
in order of their contribution percentages beginning with the highest of such
percentages (as prescribed by section 401(m)(6)(B) of the Code) (the "excess
aggregate contributions amount"). The amount to be reduced with respect to each
Participant who is required to receive a portion of the excess aggregate
contributions amount shall be determined by first reducing the Matching
Contributions for each Participant who is a highly compensated employee and
whose actual dollar amount of Matching Contributions for such Plan Year is the
highest until such reduced dollar amount equals the next highest dollar amount
of Matching Contributions made for such Plan Year on behalf of any highly
compensated employee, or until the total reduction equals the excess aggregate
contributions amount. If further reductions are necessary then such Matching
Contributions on behalf of each Participant who is a highly compensated employee
and whose actual dollar amount of Matching Contributions made for such Plan Year
is the highest (determined after the reduction described in the preceding
sentence) shall be reduced in accordance with the preceding sentence. Such
reductions shall continue to be made to the extent necessary so that the total
reduction equals the excess aggregate contributions amount.

    (B) Corrective Distributions and Forfeitures.  With respect to the Matching
Contributions to be reduced on behalf of Participants who are highly compensated
employees as described in subparagraph (2)(A) above, the Committee shall
distribute within 21/2 months after the end of the Plan Year for which the
adjustment is made, if possible, but no later than the last day of the
subsequent Plan Year, the portion of such Matching Contributions plus any income
and minus any loss allocable thereto in which the Participant would be vested if
he or she terminated employment on the last day of such Plan Year (or earlier if
such Participant actually terminated employment at any earlier date), and the
portion of such Matching Contributions in which the Participant would not be
vested plus any income and minus any loss allocable thereto shall be forfeited.
The amount of any income or loss allocable to any such reductions to be so
distributed or forfeited shall be determined pursuant to applicable regulations
promulgated by the U.S. Department of Treasury. Any amounts forfeited pursuant

11

--------------------------------------------------------------------------------

to this paragraph shall be treated in the same manner as forfeitures described
in Section 8.3(c). The unadjusted amount of any such reductions so distributed
shall be treated as "annual additions" for purposes of Section 7.5 relating to
the limitations under section 415 of the Code.

    (3)  Adjustments to Comply with the Aggregate Limit.  If, after making the
adjustments required by paragraphs (1) and (2) of this subsection for a Plan
Year, the Committee determines that the sum of the Average Deferral Percentage
and the Average Contribution Percentage for the group consisting of Participants
who are highly compensated employees exceeds the Aggregate Limit for such Plan
Year, then the Committee shall adjust the Salary Deferral Contributions made for
such Plan Year on behalf of each Participant who is a highly compensated
employee to the extent necessary to eliminate such excess. Such adjustment shall
be effected in the same manner described in paragraph (1) of this subsection and
in accordance with section 401(k)(8)(B) of the Code. In the event that further
reductions are necessary, the Committee shall adjust the Matching Contributions
made pursuant to Section 4.4 for such Plan Year on behalf of each Participant
who is a highly compensated employee to the extent necessary to eliminate such
excess. Such adjustment shall be effected in the same manner described in
paragraph (2) of this subsection and in accordance with section 401(m)(6)(B) of
the Code.

    (f)  Designation of Qualified Nonelective Contributions and Qualified
Matching Contributions.  Each Plan Year, the Committee may require some or all
of the Employers to make, to the extent permitted by the Secretary of the U.S.
Department of Treasury, a "qualified nonelective contribution," within the
meaning of section 401(m)(4)(C) of the Code, or a "qualified matching
contribution," within the meaning of U.S. Treasury Regulation §1.401(k)-1(b)(5),
to the Plan for purposes of applying the tests set forth in Section 4.5(a) or
(b) (or both). Any qualified nonelective contribution to the Plan shall be
allocated to the accounts of those Participants who are not highly compensated
employees (as defined in Section 4.5(d)) for the Plan Year with respect to which
such qualified nonelective contribution is made and who are actively employed by
the contributing Employer on the date such contribution is made, beginning with
the Participant with the lowest Compensation for such Plan Year and allocating
the maximum amount permissible under Section 7.5 of the Plan before allocating
any portion of such qualified nonelective contribution to the Participant with
the next lowest Compensation. Such allocation shall continue until the Plan
satisfies the requirements in Section 4.5(a) and (b) of the Plan or until the
amount of such qualified nonelective contribution has been completely allocated.
Qualified matching contributions shall be allocated to the accounts of
Participants who are not highly compensated employees (as defined in
Section 4.5(d)) for the Plan Year with respect to which such qualified matching
contribution is made and who are actively employed on the date such contribution
is made as a percentage of all or a portion of each such employee's Salary
Deferral Contributions as shall be designated by the Company.

    Section 4.6.  Limitation on Employer Contributions.  The contributions of an
Employer for any Plan Year shall not exceed the maximum amount for which a
deduction is allowable to such Employer for federal income tax purposes for the
fiscal year of such Employer that ends with or within such Plan Year.

12

--------------------------------------------------------------------------------



    Any contribution made by an Employer by reason of a good faith mistake of
fact, or the portion of any contribution made by an Employer that exceeds the
maximum amount for which a deduction is allowable to such Employer for federal
income tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer's request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to the Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant's account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have been
the balance of such account as of such date had the mistaken amount not been
contributed, the amount to be returned to the Employer shall be limited so as to
avoid such reduction.


ARTICLE 5

ROLLOVER CONTRIBUTIONS


    Section 5.1.  Requirements for Rollover Contributions.   If an Employee
receives an eligible rollover distribution (within the meaning of
section 402(c)(4) of the Code) from a qualified trust (within the meaning of
section 402(c)(8)(A) of the Code), then such Employee may contribute to this
Plan an amount which does not exceed the amount of such eligible rollover
distribution. If an Employee receives a distribution or distributions from an
individual retirement account (within the meaning of section 408 of the Code)
and the amount received represents the entire amount in such account and no
amount in such account is attributable to any source other than an eligible
rollover distribution or a "qualified total distribution" (within the meaning of
section 402(a)(5)(E)(i) of the Code as in effect prior to January 1, 1993) and
any earnings on such a rollover contribution, then such Employee may contribute
to this Plan such distribution or distributions. An Employee may make a Rollover
Contribution pursuant to this Article prior to the date on which he or she
satisfies the eligibility requirement described in Section 3.1.

    Section 5.2.  Delivery of Rollover Contributions.  Any Rollover Contribution
made pursuant to this Article shall be delivered by the Participant to the
Committee and by the Committee to the Trustee on or before the 60th day after
the day on which the Participant receives the distribution, or on or before such
later date as may be prescribed by law. Any such contribution must be
accompanied by (i) a statement of the Participant that to the best of his or her
knowledge the amount so transferred meets the conditions specified in this
Section and (ii) a copy of such documents as may have been received by the
Participant advising him or her of the amount of and the character of such
distribution. Notwithstanding the foregoing, the Committee shall not accept a
Rollover Contribution if in its judgment accepting such contribution would cause
the Plan to violate any provision of the Code or regulations promulgated by the
U.S. Department of Treasury.

    Section 5.3.  Special Accounting Rules for Rollover Contributions.  An
Employee's Rollover Contribution shall be credited to such Employee's Rollover
Account as of the date on which such contribution is received by the Trustee. If
such contribution is made by an Employee prior to his or her becoming a
Participant, then until such time as the Employee becomes a Participant he or
she shall be deemed to be a Participant for all purposes of the Plan except for
the purposes of electing Salary Deferral Contributions and sharing in
allocations of Profit Sharing Contributions, Matching Contributions or any other
Employer contributions pursuant to Article 4. Upon making a Rollover

13

--------------------------------------------------------------------------------

Contribution to the Plan as described in this Article 5, an Employee shall make
an investment election in the time and manner prescribed by the Committee (in
multiples established by the Committee from time to time) which shall apply to
the investment of such Rollover Contribution. Notwithstanding anything contained
herein to the contrary, any future changes in investment elections made pursuant
to Section 7.1(c)(i) shall supersede the original investment election applicable
to any Rollover Contribution made pursuant to this Section 5.3. The "annual
additions" to a Participant's accounts, as defined in Section 7.5, shall not
include any Rollover Contribution made to the Plan pursuant to this Article.


ARTICLE 6

TRUST AND INVESTMENT FUNDS


    Section 6.1.  Trust.  A Trust created by the execution of a trust agreement
between the Company (acting on behalf of the Employers pursuant to Section 12.4)
and the Trustee has been established to receive, hold, invest and dispose of the
assets of the Trust Fund. All contributions under the Plan shall be paid to the
Trustee. The Trustee shall hold all monies and other property received by it and
invest and reinvest the same, together with the net income therefrom, on behalf
of the Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Committee directs
in accordance with the Plan.

    Section 6.2.  Investment Funds.

    (a)  In General.  The Committee shall cause the Trustee to establish,
operate and maintain three or more separate investment funds exclusively for the
collective investment and reinvestment of moneys directed by the Participants to
be invested in such funds on their behalf. Additional investment funds may be
established as determined by the Committee from time to time, in its sole
discretion.

    (b) Company Stock Fund.  The Committee shall cause the Trustee to establish,
operate and maintain a Company Stock Fund. The assets of the Company Stock Fund
shall be invested primarily in shares of Company Stock and short-term liquid
investments in a commingled money market fund maintained by the Trustee, to the
extent determined by the Trustee to be necessary to satisfy such fund's cash
needs. In making purchases or sales of shares of Company Stock for the Company
Stock Fund, the Trustee shall purchase or sell shares of Company Stock in the
manner and in the proportion as prescribed by the Committee in accordance with
rules adopted for such purpose.


ARTICLE 7

PARTICIPANT ACCOUNTS


    Section 7.1.  Participant Accounts and Investment Elections.

    (a)  Participant Accounts.  Separate accounts shall be maintained for each
Participant. The accounts maintained for a Participant, to the extent
applicable, shall consist of (i) a Profit Sharing Account, to which shall be
credited the portion of the Participant's account balance attributable to Profit
Sharing Contributions made prior to the Merger Date and all Profit Sharing
Contributions made on behalf of the Participant pursuant to Section 4.1, (ii) a
Salary Deferral Contributions Account, to which shall be credited all Salary
Deferral Contributions made pursuant to Section 4.2, (iii) a Matching
Contributions Account, to which shall be credited all Matching Contributions
made pursuant to Section 4.4, (iv) a Rollover Account, to which shall be
credited all Rollover Contributions made pursuant to Article 5, (v) an After-Tax
Account, to which shall be credited all after-tax contributions transferred to
the Plan from the FHC Plan and the QualMed Plan (or any other plan qualified
under section 401(a) of the Code), (vi) a Qualified Nonelective Contribution
Account and (vii) a Qualified

14

--------------------------------------------------------------------------------

Matching Contribution Account. Unless the context otherwise requires, a
Participant's "account balance" shall mean the aggregate value of all separate
accounts maintained for such Participant pursuant to the Plan and Trust. A
Participant shall be fully vested at all times in his or her Salary Deferral
Contributions Account, Rollover Account, After-Tax Account, Qualified
Nonelective Contribution Account and Qualified Matching Contribution Account
under the Plan. A Participant shall be vested in his or her Profit Sharing
Account and Matching Contributions Account only to the extent provided in
Section 8.1. Each account shall, to the extent appropriate, be composed of
(i) investment subaccounts in respect of each investment fund to which amounts
contributed under the Plan shall be credited pursuant to subsections (b),
(c) and (d) of this Section and (ii) administrative subaccounts in respect of
accounts transferred to the Plan from other plans qualified under section 401(a)
of the Code. Such accounts and subaccounts shall be solely for accounting
purposes, and there shall be no segregation of assets of the Trust or of any
separate investment fund among separate accounts. The books of account, forms
and accounting methods used in the administration of Participants' accounts
shall be the responsibility of, and shall be subject to the supervision and
control of, the Committee.

    (b)  Initial Investment Election.  Except as set forth in Sections 5.3 and
7.2, each Participant, as part of his or her commencement of participation shall
make an investment election, in the time and manner prescribed by the Committee,
that shall apply to the investment of (i) Profit Sharing Contributions credited
to such Participant's account and any earnings thereon, (ii) Salary Deferral
Contributions made on such Participant's behalf under the Plan, and any earnings
thereon, (iii) Matching Contributions made on such Participant's behalf under
the Plan, and any earnings thereon, (iv) Rollover Contributions made by the
Participant under the Plan and any earnings thereon and (v) any qualified
nonelective contributions or qualified matching contributions and any earnings
thereon. A single investment election shall apply to all such contributions and
earnings thereon, unless the Committee prescribes rules for separate investment
elections to be made with respect to any such contributions and earnings. Such
elections shall specify that such contributions, and earnings thereon, be
invested either (i) wholly in one of the funds maintained or employed by the
Trustee pursuant to Section 6.2(a) or (ii) divided among such funds in multiples
established by the Committee from time to time. During any period in which no
direction as to the investment of a Participant's account is on file with the
Committee, contributions made by such Participant or on his or her behalf to the
Plan shall be invested in such manner as the Committee shall determine.

    (c)  Change of Investment Election.  Except as set forth in Section 7.2, a
Participant may elect to change his or her investment election at such intervals
as may be determined by the Committee in the time and the manner prescribed by
the Committee (in multiples established by the Committee from time to time).
Such change shall be limited to the investment funds then maintained or employed
by the Trustee pursuant to Section 6.2(a). A Participant may change his or her
investment election in the time and manner designated by the Committee among the
funds maintained pursuant to Section 6.2(a), with respect to (i) contributions
and earnings thereon made on behalf of or by the Participant under Article 4 or
Article 5 prior to such change, (ii) to future contributions made pursuant to
such Articles, or (iii) both.

    Section 7.2.  Investments in Company Stock Fund.

    (a)  Election of Investments in Company Stock Fund.   Notwithstanding the
provisions of Section 7.1:

(1)A Participant's election to invest any portion of his or her account balance
in the Company Stock Fund shall apply only to contributions made to the Plan on
and after the date such election becomes effective.

15

--------------------------------------------------------------------------------

(2)The percentage of any contribution that is invested in the Company Stock Fund
shall not exceed 20%, or such other percentage as may be prescribed by the
Committee from time to time.

(3)An Employee whose compensation is determined by the Compensation and Stock
Option Committee pursuant to the bylaws of the Company shall not be permitted to
elect the investment of any portion of his or her account balance in the Company
Stock Fund.

(4)Profit Sharing Contributions credited to a Participant's account for Plan
Years beginning prior to January 1, 1998 shall be invested in the Company Stock
Fund, and shall not be subject to the election of such Participant.

    (b)  Crediting of Company Stock Fund Subaccount.  As of the Valuation Date
coinciding with or next following the date an amount is credited to a Company
Stock Fund subaccount, such subaccount shall be credited with the number of
whole and fractional shares of Company Stock which have a fair market value as
of such Valuation Date equal to the amount credited to such subaccount. For this
purpose, the price of each share of Company Stock shall be the average of the
prices paid by the Trustee for shares of Company Stock on such Valuation Date.

    Section 7.3.  Valuation of Funds and Plan Accounts.   The value of an
investment fund as of any Valuation Date shall be the market value of all assets
(including any uninvested cash) held by the fund as determined by the Trustee,
reduced by the amount of any accrued liabilities of the fund on such Valuation
Date. The Trustee's determination of market value shall be binding and
conclusive upon all parties.

    The value of a Participant's Plan accounts as of any Valuation Date shall be
the sum of the values of his or her investment subaccounts in each of the
Participant's Profit Sharing Account, Salary Deferral Contributions Account,
Matching Contributions Account, Rollover Account, After-Tax Account, Qualified
Nonelective Contributions Account and Qualified Matching Contributions Account.
The Committee shall furnish to each Participant, not less frequently than
annually, a statement setting forth the balances in the Plan accounts of such
Participant.

    Section 7.4.  Allocation of Contributions and Forfeitures Among
Participants' Accounts.

    (a)  Allocation of Profit Sharing Contributions.  A portion of a Profit
Sharing Contribution made by an Employer pursuant to Section 4.1 for a Plan Year
shall be allocated to the Profit Sharing Account of each Participant who was an
Employee of the Employer that made such Profit Sharing Contribution and who
(i) was an Eligible Employee on the last day of the Plan Year, (ii) first
incurred a Disability within such Plan Year or (iii) terminated employment with
the Employer during the Plan Year on account of death or after attaining age 55.
Such portion shall be allocated to each such Participant's Profit Sharing
Account in proportion to the Participant's Compensation payable by such Employer
for the Plan Year compared to the Compensation payable for the Plan Year to
either (i) all Participants employed by such Employer or (ii) all Participants
employed by the Employers, as determined by the Company. Profit Sharing
Contributions shall be allocated to the Profit Sharing Account of each such
Participant as of the date on which such contributions are delivered to the
Trustee.

    (b)  Allocation of Salary Deferral Contributions.  A Participant's Salary
Deferral Contributions made pursuant to Section 4.2 shall be allocated to the
Participant's Salary Deferral Contributions Account as of the date on which such
contributions are delivered to the Trustee.

    (c)  Allocation of Matching Contributions.  Matching Contributions made
pursuant to Section 4.4 shall be allocated to the Matching Contributions Account
of each Participant for whom such contributions are made as of the date on which
such contributions are delivered to the Trustee.

16

--------------------------------------------------------------------------------

    (d)  Allocation of Rollover Contributions.  Subject to the special
accounting rules contained in Section 5.3, a Rollover Contribution made pursuant
to Article 5 shall be allocated to the Rollover Account of the Participant who
makes such contribution as soon as practicable after the date on which such
contribution is delivered to the Trustee.

    (e)  Allocation of Forfeitures.  The excess, if any, of (i) the amounts
forfeited in a Plan Year pursuant to Section 8.1(c) by all Participants employed
by an Employer over (ii) the amount of such forfeitures applied to restore
previous forfeitures as provided in Section 9.3(b) shall be allocated and
credited to Profit Sharing Accounts in the next following Plan Year in the
manner described in subsection (a) above, so as to reduce the amount which such
Employer contributes to the Plan in such Plan Year pursuant to Section 4.1. If
such forfeited amounts exceed the amount of such Employer's Profit Sharing
Contribution for such Plan Year, then any remaining forfeited amounts shall be
allocated to the Matching Contribution Accounts of Participants employed by such
Employer during such Plan Year, in the manner described in subsection (c) above,
so as to reduce the amount which such Employer contributes to the Plan for such
Plan Year pursuant to Section 4.4.

    Section 7.5.  Statutory Limitations on Allocations to
Accounts.  Notwithstanding any other provision of the Plan, the amount allocated
to a Participant's accounts under the Plan for each Plan Year shall be limited
as follows:

    (1) the aggregate annual additions to such accounts and to the Participant's
accounts in all other defined contribution plans maintained by an employer shall
not exceed the lesser of (A) $30,000 (as adjusted in accordance with
section 415(d) of the Code) and (B) twenty-five percent (25%) of the
Participant's compensation for such Plan Year; and

    (2) with respect to Plan Years commencing prior to January 1, 2000, the sum
of (A) and (B) below shall not exceed 1.

    (A) The sum of the separate amounts determined as follows for each Plan Year
during which the Participant shall have participated in the Plan or in any other
defined contribution plans maintained by an employer (computed as of the close
of the Plan Year for which such computations are made):

    (I) the aggregate annual additions to the Participant's accounts in all of
such plans for each such Plan Year, divided by

    (II) the lesser of (i) 125 percent (125%) of the maximum dollar amount under
section 415(c)(1)(A) of the Code, and (ii) 35 percent (35%) of the Participant's
compensation, for each such Plan Year, respectively.

    (B) The aggregate projected annual benefit of the Participant under all
defined benefit plans maintained by an employer (determined as of the close of
the Plan Year for which such computations are made) divided by the lesser of

    (I) 125 percent (125%) of the maximum dollar limitation contained in
section 415(b)(1)(A) of the Code (as adjusted for increases in the
cost-of-living pursuant to section 415(d) of the Code), and

    (II) 140 percent (140%) of the average of the Participant's compensation for
the three consecutive calendar years of his or her participation in such defined
benefit plans during which his or her compensation was the highest.

    If as a result of the allocation of amounts to Participant's accounts
pursuant to Section 7.4 for a Plan Year, a reasonable error in estimating a
Participant's compensation, a reasonable error in determining the amount of
elective deferrals (within the meaning of section 402(g)(3) of the Code) that
may be made with respect to a Participant under the limits of section 415 of the
Code, or under other

17

--------------------------------------------------------------------------------

limited facts and circumstances as determined by the Commissioner of Internal
Revenue, the annual additions to a Participant's accounts would exceed the
limitations set forth above for any Plan Year:

    (i)  Salary Deferral Contributions made pursuant to Section 4.2 (plus any
income and minus any loss allocable thereto) shall be distributed to the
Participant to the extent necessary to comply with such limitations, and if such
limitations would still be exceeded after returning such contributions,

    (ii) the amount of annual additions in excess of such limitations (after
making the distributions under clause (i) above) shall be held in a segregated
suspense account which shall be invested but shall not be credited or debited
with its own gains or losses and shall not share in gains or losses of the
Trust, and which shall be treated in each succeeding Plan Year until exhausted
as a Matching Contribution or Profit Sharing Contribution, thereby reducing
amounts actually contributed by the Employer for such year. The balance, if any,
in such suspense account shall be returned to the Employer upon termination of
the Plan only if the allocation upon Plan termination of such amount to
Participants would cause all Participants to receive annual additions in excess
of the limitations of section 415 of the Code.

    For purposes of this Section 7.5, the "annual additions" for a Plan Year to
a Participant's accounts under the Plan and under any other defined contribution
plan maintained by an employer is the sum during such Plan Year of:

    (i)  the value of allocations made to such Participant's accounts pursuant
to Section 7.4 including any Excess Salary Deferral Contributions distributed in
accordance with Section 4.3),

    (ii) the amount of all other employer contributions (within the meaning of
section 415(c) of the Code) and forfeitures, if any, allocated to such
Participant's accounts under all other defined contribution plans maintained by
an employer,

    (iii) the amount of contributions by the Participant to any such plan
(excluding any rollover contributions as defined in sections 402(c), 403(a)(4),
403(b)(8) and 408(d)(3) of the Code), and

    (iv) contributions allocated on behalf of the Participant to any individual
medical benefit account that is part of a pension or annuity plan within the
meaning of section 415(l) of the Code.

For purposes of this Section 7.5, the terms "compensation," "defined
contribution plan," "projected annual benefit" and "defined benefit plan" shall
have the meanings set forth in section 415 of the Code (as amended from time to
time), and the term "employer" shall include all corporations and entities
determined under section 414(b) and (c) of the Code as modified by
section 415(h) of the Code.

    Section 7.6.  Correction of Error.   If it comes to the attention of the
Committee that an error has been made in any of the allocations prescribed by
this Article 7 or in the crediting of any amount to a Participant's account or
in any other manner, then appropriate adjustment shall be made to the accounts
of all Participants and designated Beneficiaries that are affected by such
error, except that no adjustment need be made with respect to any Participant or
Beneficiary whose account has been distributed in full prior to the discovery of
such error. Correction of such error may be made by any method deemed
appropriate by the Committee applied in a nondiscriminatory manner and may
include discretionary or nonelective contributions by an Employer.

18

--------------------------------------------------------------------------------




ARTICLE 8

WITHDRAWALS, LOANS AND DISTRIBUTIONS


    Section 8.1.  Vesting.

    (a)  In General.  A Participant who terminates employment after the
Effective Date shall be entitled upon his termination of employment to the
entire balance of the Participant's Salary Deferral Contributions Account,
Rollover Account, After-Tax Account, Qualified Nonelective Contributions Account
and Qualified Matching Contributions Account, and a percentage of his or her
Profit Sharing Account and Matching Contributions Account determined by
reference to the number of the Participant's years of Service, in accordance
with the following schedule:

Years of Service


--------------------------------------------------------------------------------

  Percentage of Profit Sharing and
Matching Contributions Accounts

--------------------------------------------------------------------------------

  less than 1   0 % at least 1, but less than 2   25 % at least 2, but less than
3   50 % 3 or more   100 %

Notwithstanding the foregoing, a Participant shall become 100% vested in his
account balance upon his death, attainment of age 55 or, when the Committee
makes a determination that the Participant has a Disability.

    (b)  Grandfathered Vesting Schedules.  Each Eligible Employee who was a
participant in the FHC Plan immediately prior to the Effective Date of the
September 1, 1997 amendment and restatement of the Plan and had commenced
employment with an employer in the FHC Plan prior to January 1, 1995 shall be
vested in his or her Profit Sharing Account and Matching Contributions Account
in accordance with the following schedule:

Years of Service


--------------------------------------------------------------------------------

  Percentage of Profit Sharing and
Matching Contributions Accounts

--------------------------------------------------------------------------------

  less than 1   0 % at least 1, but less than 2   34 % at least 2, but less than
3   67 % 3 or more   100 %

The vesting schedule set forth in this paragraph (ii) shall not apply, however,
to any participant in the FHC Plan who was employed by Intergroup HealthCare
Corporation of Utah, Intergroup HealthCare Corporation of Arizona, Gem Holding
Company (or any of its affiliates) or CareFlorida on the date that Foundation
Health Corporation first owned, directly or indirectly, at least 80% of the
stock of such Employer.

    (c)  Forfeitures.  If upon a Participant's termination of employment the
Participant is not fully vested in the balance of his or her Profit Sharing
Account or Matching Contributions Account, then the difference between the value
of each such account and the amount distributable with respect thereto under
subsection (a) or (b) of this Section shall be charged to such account and
forfeited. Such forfeiture shall occur as of the Valuation Date coinciding with
or next following the earlier of (i) the date the Participant takes a
distribution of his or her vested interest in such account as provided in
Section 8.5 and (ii) the date as of which the Participant incurs a Break in
Service of five consecutive years. For purposes of the preceding sentence, a
Participant who does not have a vested interest in his or her Profit Sharing
Account or Matching Contributions Account (or both) shall be deemed to have
received a distribution of such account as of the date of such Participant's
termination of employment.

19

--------------------------------------------------------------------------------

If such Participant is reemployed prior to incurring a Break in Service of five
consecutive years, then such forfeiture shall be reinstated as prescribed in
Section 9.3(b).

    Section 8.2.  Withdrawals Prior to Termination of Employment.

    (a)  Withdrawals of After-Tax and Rollover Accounts. While a Participant is
an Employee, the Participant may at any time, by instructions at the time and in
the manner prescribed by the 401(k) Administrator, make a request to withdraw
all or any part of the value of the balances credited to his or her After-Tax
Account and Rollover Account. A Participant shall not be permitted to withdraw
any portion of his or her After-Tax Account or earnings thereon more frequently
than once during any calendar year.

    (b)  Withdrawals After Age 591/2.  Upon attaining age 591/2, a Participant
may at any time, by instructions at the time and in the manner prescribed by the
401(k) Administrator, make a request to withdraw any portion of the
Participant's vested interest in his or her accounts under the Plan.

    (c)  Hardship Withdrawals.  A Participant who has incurred a financial
hardship while he or she is an Employee and who has not attained age 591/2 may
withdraw any portion of the balance of his or her Salary Deferral Contributions
Account and any portion of the Participant's vested interest in his or her
Matching Contributions Account in an amount necessary to satisfy the financial
hardship, provided that such portion is not held as collateral for an
outstanding plan loan. The determination of whether a financial hardship exists
and the amount required to be distributed to satisfy the need created by the
hardship will be made by the 401(k) Administrator in a uniform and
non-discriminatory manner according to the following rules:

    (A) A financial hardship shall be deemed to exist if the Participant
certifies to the 401(k) Administrator that the financial need is on account of:

    (i)  expenses for medical care described in section 213(d) of the Code
previously incurred by the Participant, the Participant's spouse, or any
dependents of the Participant (as defined in section 152 of the Code) or
necessary for these persons to obtain medical care described in section 213(d)
of the Code;

    (ii) costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

    (iii) payment of tuition, related educational fees, and room and board
expenses, for the next 12 months of post-secondary education for the
Participant, the Participant's spouse, the Participant's children, or any
dependents of the Participant (as so defined);

    (iv) payments necessary to prevent the eviction of the Participant from the
Participant's principal residence or foreclosure on the mortgage on that
residence; or

    (v) such other immediate and heavy financial needs as determined by the
Commissioner of the Internal Revenue Service and announced by publication of
revenue rulings, notices or other documents of general applicability.

    (B) A distribution shall be deemed necessary to satisfy a financial need if
(i) the distribution is not in excess of the amount of the immediate and heavy
financial need to the Participant, as determined by the 401(k) Administrator,
and (ii) the Participant has obtained all distributions (including withdrawals
from the Participant's After-Tax Account and Rollover Account), other than
hardship distributions, and all nontaxable loans currently available under all
plans maintained by the Participant's Employer, if any. The Participant shall be
required to submit any supporting documentation as may be requested by the
401(k) Administrator.

    (C) Notwithstanding any provision of the Plan to the contrary, a Participant
who receives a hardship distribution hereunder shall be prohibited from making
any Salary Deferral Contributions

20

--------------------------------------------------------------------------------

under Section 4.2 until the first payroll period following the first Entry Date
which is at least 12 months after the date of the hardship distribution. Such a
Participant may elect to resume making Salary Deferral Contributions in
accordance with the procedures established by the 401(k) Administrator pursuant
to Section 4.2. For purposes of Section 4.3, the applicable limit for the Plan
Year following the Plan Year in which the hardship distribution is made shall be
the limit as in effect under section 402(g) of the Code for such year less the
amount of Salary Deferral Contributions made by the Participant under
Section 4.2 during the Plan Year in which the hardship distribution is made.

    (D) Notwithstanding anything herein to the contrary, earnings after
December 31, 1988 credited to a Participant's Salary Deferral Contributions
Account shall not be available for withdrawal pursuant to this subsection. The
Participant shall give the 401(k) Administrator notice of such Participant's
intent to make any such withdrawal permitted by this subsection in the time and
manner prescribed by the 401(k) Administrator.

    (d)  Miscellaneous Rules Relating to Withdrawals.  For purposes of
determining the value of a Participant's account balance under the Plan for
purposes of this Section, the Participant's account balance shall be valued as
of the date the Participant's request for a withdrawal is received by the 401(k)
Administrator in acceptable form and substance, or such other date prescribed by
the 401(k) Administrator in conjunction with the Plan's recordkeeper (such date
to be applied in a uniform manner), and shall be paid within a reasonable period
of time after the withdrawal request is received by the recordkeeper. All
withdrawals under this Section shall be paid in cash. For purposes of this
paragraph, the value of a Participant's accounts shall be determined by
excluding the portion credited to the Participant's loan fund subaccount under
Section 8.3(b), if any. To the extent permitted by the 401(k) Administrator, a
Participant who elects a withdrawal under this Section shall designate the
extent to which any such withdrawal shall be made from the various investment
funds in which his or her account balance is invested, but absent any such
designation such withdrawal shall be made from such funds as the 401(k)
Administrator shall, in its sole discretion, determine. The amount of any
withdrawal pursuant to this Section shall not be less than $500 or, if lesser,
the value of the Participant's account from which the withdrawal is made.
Notwithstanding the foregoing, a Participant whose compensation is determined by
the Compensation and Stock Option Committee pursuant to the by-laws of the
Company shall not be permitted to elect a withdrawal pursuant to this
Section 8.2 from such Participant's Profit Sharing Contributions Account to the
extent such account is invested in the Company Stock Fund.

    Section 8.3.  Loans to Participants.

    (a)  Making of Loans.  Subject to the restrictions set forth in this
Section, the 401(k) Administrator shall establish a loan program whereby any
Participant who is an Employee may request pursuant to procedures established by
the 401(k) Administrator, to borrow funds from the Plan. The principal balance
of such loan shall be not less than $1,000 and shall not exceed the lesser of
(1) 50 percent (50%) of the aggregate of the Participant's vested account
balances as of the Valuation Date coinciding with or immediately preceding the
day on which the loan is made, and (2) $50,000, reduced by the excess, if any,
of the highest outstanding loan balance of the Participant under all plans
maintained by the Employer during the period of time beginning one year and one
day prior to the date such loan is to be made and ending on the date such loan
is to be made over the outstanding balance of loans from all such plans on the
date on which such loan was made.

    (b)  Restrictions.  Amounts equal to any such loan shall be debited
proportionately from each of the Participant's accounts and investment
subaccounts (other than subaccounts invested in the Company Stock Fund), subject
to any other ordering rules adopted by the Committee. Each loan

21

--------------------------------------------------------------------------------

approved by the 401(k) Administrator shall be subject to the loan program and
only upon the following terms and conditions:

    (1) The period for repayment of the loan shall not exceed five years from
the date of the loan; provided, however, that if the purpose of the loan, as
determined by the 401(k) Administrator, is to acquire any dwelling unit that
within a reasonable period of time is to be used as the principal residence of
the Participant, then such period for repayment may exceed five (5) years to the
extent permitted by the 401(k) Administrator, but not to exceed 15 years.

    (2) Each loan shall be secured by an assignment of a portion of the
Participant's vested benefit under the Plan at least equal to the initial
principal amount of such loan and such other collateral as may be required by
the 401(k) Administrator.

    (c)  Applicability.  The provisions of this Section 8.3 shall apply to any
person who is a Participant but who is not an Employee and any Beneficiary of a
deceased Participant if such Participant or Beneficiary is a "party in interest"
as defined in section 3(14) of ERISA. The grant of a loan pursuant to this
Section 8.3 and the terms and conditions thereof shall apply to any such
Participant or Beneficiary in the same manner as to a Participant who is an
Employee, except that the requirements of Section 8.3(b)(2) shall be met with
respect to each such Participant and Beneficiary if such Participant or
Beneficiary consents to have such loan repaid in substantially equal
installments as determined by the 401(k) Administrator, but not less frequently
than quarterly.

    Section 8.4.  Distribution Upon Termination of Employment.  Except as
provided in Sections 8.1(b) and 8.10, a Participant or his or her designated
Beneficiary, as the case may be, shall be entitled to receive the Participant's
entire vested account balance as soon as administratively practicable following
the date of the Participant's termination of employment.

    Section 8.5.  Time and Form of Distribution upon Termination of Employment.

    (a)  Normal Form of Distribution.  Unless a Participant or a Beneficiary
elects an optional form of distribution as described in subsection (b), any
distribution upon termination of a Participant's employment shall be made by the
Trustee at the direction of the 401(k) Administrator by payment in a lump sum in
cash.

    (b)  Optional Forms of Distribution.  (1) A Participant who has completed at
least one Hour of Service after August 22, 1984 and whose Plan accounts contain
amounts transferred to the HSI Plan prior to the Merger Date from a qualified
plan (within the meaning of sections 501(a) and 401(a) of the Code) may elect to
receive a distribution of the vested portion of his or her Plan accounts in the
form of a single premium annuity in an amount equal to such transferred amounts.
Such an annuity shall provide for payments over the life of the Participant, if
the Participant is not married, or the joint lives of the Participant and the
Participant's spouse if the Participant is married. An annuity providing for
payments over the joint lives of the Participant and the Participant's spouse
shall provide for equal monthly payments for the Participant's life, and after
the Participant's death, for monthly payments equal to 50 percent (50%) of such
payments for the life of the Participant's spouse. A Participant who elects a
distribution in the form of an annuity shall be subject to the election
procedures described in Section 8.6.

    (2) A Participant who immediately prior to the Merger Date was a participant
in the FHC Plan and who on the Merger Date is a Participant in the Plan may
elect to receive a distribution of the vested portion of his or her Plan
accounts in an amount equal to the Participant's account balance in the FHC Plan
immediately prior to the Merger Date in a series of quarterly, semiannual or
annual installments of substantially nonincreasing designated amounts over a
period of years certain. The amount of each installment payment shall be
adjusted, in accordance with the payment frequency elected by the Participant,
so that the Participant's account is exhausted as of the end of the payment
period.

22

--------------------------------------------------------------------------------

    (3) A Participant who (i) immediately prior to the Merger Date was a
participant in the FHC Plan, (ii) participated in the FHC Plan before January 1,
1997, and (iii) is a Participant in the Plan on the Merger Date may elect to
receive a distribution hereunder in the form of a single premium annuity in an
amount equal to balance of the Participant's Plan accounts on the Merger Date.
Such an annuity shall provide for payments over the life of the Participant or
the joint lives of the Participant and a Beneficiary designated by the
Participant. An annuity providing for payments over the joint lives of the
Participant and the Participant's Beneficiary shall provide for equal monthly
payments for the Participant's life, and after the Participant's death, for
monthly payments equal to 50 percent (50%) of such payments for the life of the
Participant's Beneficiary. A Participant who elects a distribution in the form
of an annuity shall be subject to the election procedures described in
Section 8.6.

    (4) Participant who (i) immediately prior to the Merger Date was a
participant in the FHC Plan with an account balance attributable to his or her
employment by Managed Health Network, Inc. prior to January 1, 1997 and (ii) is
a Participant in the Plan on the Merger Date may elect to have the balance of
his or her Plan accounts on the Merger Date be used to purchase one of the
following two types of annuity contracts:

    (A) A ten year certain and life annuity providing equal monthly payments for
the Participant's life, and in the event the Participant dies before 120 monthly
payments have been paid, annuity payments in the same amount to the
Participant's Beneficiary commencing on the first day of the month following the
month in which the Participant's death occurs and continuing until an aggregate
of 120 monthly payments have been made to the Participant and the Participant's
Beneficiary.

    (B) A single premium annuity providing for payments over the life of the
Participant, if the Participant is not married, or the joint lives of the
Participant and the Participant's spouse if the Participant is married. An
annuity providing for payments over the joint lives of the Participant and the
Participant's Beneficiary shall provide for equal monthly payments for the
Participant's life, and after the Participant's death, for monthly payments
equal to 100 percent (100%) of such payments for the life of the Participant's
Beneficiary.

A Participant who elects an annuity contract described in either paragraph (A)
or (B) shall be subject to the election procedures described in Section 8.6.

    (c)  Small Benefits Payable in Lump Sum.  Notwithstanding any provision of
the Plan to the contrary, if the vested balance of a Participant's Plan accounts
does not exceed $5,000 (or such other amount prescribed by section 411(a)(11) of
the Code) (such amount referred to herein as the "small benefit amount"), then
such balance shall be distributed in a lump sum cash payment after the
Participant's termination of employment in accordance with administrative
practices and procedures. For purposes of this subsection (c), to the extent
required by law, if at the time a Participant is scheduled to receive the first
payment in a series of installment payments (as described in Section 8.4(b)(2))
the value of such Participant's account balance exceeds $5,000, then such
account balance will be deemed to exceed $5,000 at the time of any subsequent
installment payment.

    (d)  Time of Distribution.  Except as provided in Section 8.10, upon a
Participant's termination of employment, the payment of a lump sum shall be
made, or installment or annuity payments shall commence, as the case may be, as
soon as administratively feasible on the Valuation Date occurring on or
immediately after the date on which such termination of employment occurs or at
such later time as the Participant or his or her Beneficiary, as the case may
be, shall elect, which election may be changed as of any Valuation Date by
advance written notice to the Committee, provided, however, that:

    (1) subject to Section 8.5(c), no payments shall be made before the
Participant's 65th birthday unless the Participant has consented in writing;

23

--------------------------------------------------------------------------------

    (2) in the case of a Participant who does not elect any distribution to
which such Participant becomes entitled upon termination of employment,
distribution shall be made to such Participant by payment in a lump sum no later
than 60 days after the end of the Plan Year which contains the later of (i) the
date of the Participant's termination of employment and (ii) the Participant's
65th birthday, and;

    (3) distributions commencing after the Participant's death shall be
completed within five years after the death of the Participant, except that
(i) if the Participant's Beneficiary is the Participant's spouse, distribution
may be deferred until the last day of the Plan Year in which the Participant
would have attained age 69 had he or she survived and (ii) if the Participant's
Beneficiary is a natural person other than the Participant's spouse and
distributions commence not later than one year after the Participant's death,
such distributions may be made over a period not longer than the life expectancy
of such Beneficiary. If at the time of the Participant's death, distribution of
the Participant's benefit has commenced, the remaining portion of the
Participant's benefit shall be paid in the manner elected by the Participant's
Beneficiary, but at least as rapidly as was the method of distribution being
used prior to the Participant's death;

    (4) with respect to a Participant who continues in employment after
attaining age 701/2, distribution of the Participant's account balance shall
commence no later than the Participant's required beginning date. For purposes
of this paragraph, the term "required beginning date" shall mean (i) with
respect to a Participant who is a 5%-owner (within the meaning of
section 416(i) of the Code), April 1 of the calendar year following the calendar
year in which the Participant attains age 701/2 and (ii) with respect to any
other Participant, April 1 of the calendar year following the calendar year in
which the Participant retires. A Participant who (i) is not a 5%-owner,
(ii) attained age 701/2 before 1997 and (iii) remains in employment with an
Employer shall be permitted to elect to cease receiving distributions while the
Participant remains in employment with an Employer. If such distributions are
paid in the form of a joint and survivor annuity, however, a Participant may
elect to cease such distribution only if the spousal consent and other
applicable requirements of sections 401(a)(11) and 417 of the Code are
satisfied. Distributions made under this paragraph shall be made in the form of
installment payments in the minimum amount required by section 401(a)(9) of the
Code over a period equal to the life of the Participant, or if applicable, the
joint lives of such Participant and the Participant's Beneficiary. Unless the
Participant elects otherwise prior to the date on which payment of installments
commence pursuant to this paragraph, such period shall be recalculated annually
to the extent permitted by regulations promulgated by the U.S. Department of
Treasury.

    (e)  Direct Rollover Option.  In the case of a distribution that is an
"eligible rollover distribution" within the meaning of section 402(c)(4) of the
Code, a distributee may elect that all or any portion of such distribution to
which he or she is entitled shall be directly transferred from the Plan to an
individual retirement account or annuity described in section 408 of the Code,
to another retirement plan qualified under section 401(a) of the Code (the terms
of which permit the acceptance of rollover distributions) or to an annuity plan
described in section 403(a) of the Code; provided, however, that if the
distributee is a surviving spouse of a Participant, such distribution may be
transferred only to an individual retirement account or annuity. Notwithstanding
the foregoing, a distributee shall not be entitled to elect to have an eligible
rollover distribution transferred pursuant to this subsection (i) if the total
of all eligible rollover distributions with respect to such distributee for the
Plan Year is not reasonably expected to equal at least $200, or (ii) in the case
of a partial direct rollover, the portion so rolled over equals at least $500.
For purposes of this subsection, the term "distributee" shall mean (i) a
Participant, (ii) an alternate payee (within the meaning of section 414(p)(8) of
the Code) with respect to a Participant under a qualified domestic relations
order or (iii) a surviving spouse of a Participant.

    (f)  Valuation of Accounts.  For purposes of determining the value of a
Participant's account balance under the Plan for purposes of this Section, the
Participant's account balance shall be valued as

24

--------------------------------------------------------------------------------

of the date the Participant's request for a distribution is received by the
Committee in acceptable form and substance, or such other date prescribed by the
Committee in conjunction with the Plan's recordkeeper (such date to be applied
in a uniform manner).

    Section 8.6.  Special Rules Relating to Election of Annuity Form of
Benefit.  The provisions of this Section shall apply only to a Participant who
is entitled to receive payment of his or her account in an optional annuity form
of benefit described in Section 8.5 and makes an election to receive payment of
his or her account in such a form.

    (a)  QJSA Notice.  No less than 30 days (or such shorter period as may be
permitted by regulations promulgated by the U.S. Department of Treasury, and as
determined by the Committee) and no more than 90 days before the date of
distribution, the Committee shall give the Participant by mail or personal
delivery written notice a general description of the single premium annuity, a
general description of the circumstances under which a single premium annuity
contract will be purchased and general information on the amount of each payment
under a typical single premium annuity contract. Such notice also shall advise
the Participant that, upon written request to the Committee prior to the end of
his or her election period, the Participant shall be given a written explanation
in nontechnical language of the terms and conditions of the single premium
annuity contract, of the other methods of distribution available pursuant to
Section 8.5 and of the amount of each payment that he or she would be entitled
to receive under such a contract or under the other methods of distribution.
Such explanation shall be mailed or personally delivered to the Participant
within 30 days from the date the Participant's written request is received by
the Committee and the Participant's election period shall end no earlier than
90 days after such explanation is so mailed or delivered.

    (b)  Qualified Pre-Retirement Survivor Annuity.  If the Participant is
married and dies after making an election to have his or her account distributed
in an annuity form of benefit but prior to his or her annuity starting date,
then such Participant's account shall be applied to purchase a single premium
annuity contract providing for payment over the lifetime of the Participant's
surviving spouse. Notwithstanding the foregoing, the Participant's surviving
spouse may elect, in the time and manner prescribed by the Committee, to receive
payment of the Participant's account in the form of a single sum, in lieu of a
single premium annuity contract.

    (c)  Election and Waiver Procedures.  A Participant may, subject to the last
sentence of this paragraph, revoke the annuity form of distribution provided
under the Plan at any time during the 90-day period ending on the Participant's
benefit commencement date (the "election period"). Such a revocation shall be
made by delivering a written notice describing the election, change or
revocation to the Committee on a form provided by the Committee for this
purpose; provided, however, that if the Participant has been married for the
one-year period ending on his or her benefit commencement date, and as a result
of such revocation, the Participant's spouse would not be entitled to receive a
survivor's benefit at least equal to that provided by the 50 percent (50%) joint
and survivor annuity form of benefit, such election shall not be effective
unless it shall have been consented to, at the time of such election, revocation
or change, in writing by the Participant's spouse and such consent acknowledges
the effect of such revocation and is witnessed by either a Plan representative
or a notary public, or it is established to the satisfaction of the Committee
that such consent cannot be obtained because the Participant's spouse cannot be
located or such other circumstances as may be prescribed in regulations
promulgated by the U.S. Department of Treasury.

    Section 8.7.  Designation of Beneficiary.  Each Participant shall have the
right to designate a Beneficiary or Beneficiaries (who may be designated
contingently or successively and that may be an entity other than a natural
person) to receive any distribution to be made under Section 8.4 upon the death
of such Participant or, in the case of a Participant who dies subsequent to
termination of his or her employment but prior to the distribution of the entire
amount to which such Participant is entitled under the Plan, any undistributed
balance to which such Participant would have been entitled, provided,

25

--------------------------------------------------------------------------------

however, that no such designation (or change thereof) shall be effective if the
Participant was married through the one-year period ending on the date of the
Participant's death unless such designation (or change thereof) was consented to
at the time of such designation (or change thereof) by the person who was the
Participant's spouse during such period, in writing, acknowledging the effect of
such consent and witnessed by a notary public or a Plan representative, or it is
established to the satisfaction of the Committee that such consent could not be
obtained because the Participant's spouse cannot be located or such other
circumstances as may be prescribed in Regulations. Subject to the preceding
sentence, a Participant may from time to time, without the consent of any
Beneficiary, change or cancel any such designation. Such designation and each
change therein shall be made in the form prescribed by the Committee and shall
be filed with the Committee. If (i) no Beneficiary has been named by a deceased
Participant, (ii) such designation is not effective pursuant to the proviso
contained in the first sentence of this Section, or (iii) the designated
Beneficiary has predeceased the Participant, any undistributed balance of the
deceased Participant's account shall be distributed by the Trustee at the
direction of the Committee (a) to the surviving spouse of such deceased
Participant, if any, or (b) if there is no surviving spouse, to the then living
children, if any, of the Participant in equal shares, or (c) if there are no
such children, to the executor or administrator of the estate of such deceased
Participant. The marriage of a Participant shall be deemed to revoke any prior
designation of a Beneficiary made by him or her and a divorce shall be deemed to
revoke any prior designation of the Participant's divorced spouse if written
evidence of such marriage or divorce shall be received by the Committee before
distribution of the Participant's account balance has been made in accordance
with such designation. If within a period of three years following the death or
other termination of employment of any Participant the Committee in the exercise
of reasonable diligence has been unable to locate the person or persons entitled
to benefits under this Article 8, the rights of such person or persons shall be
forfeited, provided, however, that the Plan shall reinstate and pay to such
person or persons the amount of the benefits so forfeited upon a claim for such
benefits made by such person or persons. The amount to be so reinstated shall be
obtained from the total amount that shall have been forfeited pursuant to this
Section 8.7 during the Plan Year that the claim for such forfeited benefit is
made. If the amount to be reinstated exceeds the amount of such forfeitures, the
Employer in respect of whose Employee the claim for forfeited benefit is made
shall make a contribution in an amount equal to the remainder of such excess.
Any such contribution shall be made without regard to whether or not the
limitations set forth in Section 4.6 will be exceeded by such contribution. For
purposes of this Section 8.7 only, an individual who is designated by a
Participant as such Participant's life partner and satisfies the conditions
established by the Committee to be considered the life partner of a Participant
shall be deemed and treated as married to, and the spouse of, such Participant.
Such designation and any changes thereto shall be made in the form and in the
time and manner prescribed by the Committee and shall be filed with the
Committee.

    Section 8.8.  Distributions to Minor and Disabled Distributees.  Any
distribution under this Article that is payable to a distributee who is a minor
or to a distributee who, in the opinion of the Committee, is unable to manage
his or her financial affairs by reason of illness or mental incompetency may be
made to or for the benefit of any such distributee at such time consistent with
the provisions of Section 8.5 and in such of the following ways as the legal
representative of such distributee shall direct: (a) directly to any such minor
distributee if, in the opinion of such legal representative, he or she is able
to manage his or her financial affairs, (b) to such legal representative, (c) to
a custodian under a Uniform Gifts to Minors Act for any such minor distributee,
or (d) to some near relative of any such distributee to be used for the latter's
benefit. Neither the Committee nor the Trustee shall be required to see to the
application by any third party other than the legal representative of a
distributee of any distribution made to or for the benefit of such distributee
pursuant to this Section.

    Section 8.9.  Missing Person.  If within a period of three years following
the death or other termination of employment of any Participant the Committee in
the exercise of reasonable diligence has been unable to locate the person or
persons entitled to benefits under this Article 8, then the rights

26

--------------------------------------------------------------------------------

of such person or persons shall be forfeited, and, subject to the following
sentence, the amount so forfeited shall be used to reduce the Profit Sharing
Contributions or Matching Contributions otherwise made pursuant to Sections 4.1
or 4.4 of the Plan for the Plan Year in which such forfeiture occurs; provided,
however, that the Plan shall reinstate and pay to such person or persons the
amount of the benefits so forfeited upon a claim for such benefits made by such
person or persons. The amount to be so reinstated shall be obtained from the
total amount that shall have been forfeited pursuant to this Section 8.9 during
the Plan Year that the claim for current forfeited benefit is made, or if such
amount is insufficient, from the amounts forfeited pursuant to Sections 4.5(e)
and 8.1(c). If the amount to be reinstated exceeds the amount of such
forfeitures, then the Employer in respect of whose Employee the claim for
forfeited benefits is made shall make a contribution in an amount equal to the
remainder of such excess. Any such contribution shall be made without regard to
whether or not the limitations set forth in Section 4.6 will be exceeded by such
contribution.

    Section 8.10.  Successive Employer.

    (a)  In General.  Notwithstanding the foregoing provisions of this
Article 8, distributions of Salary Deferral Contribution Accounts of
Participants whose employment with an Employer terminates and who continue
employment with a Successive Employer (as hereinafter defined) shall be subject
to the provisions set forth in this Section 8.10, unless otherwise permitted
under the law and the Plan.

    (b)  Separation from Service or Age 591/2.  Such a Participant who has
incurred a Separation from Service (as hereinafter defined) or has attained age
591/2 as of the date his or her employment with an Employer terminates shall be
eligible to receive a distribution of his or her Salary Deferral Contribution
Account in accordance with Section 8.5(d).

    (c)  Sale of Assets or Subsidiary.  Such a Participant who has not incurred
a Separation from Service (as hereinafter defined) and has not attained age
591/2 as of the date his or her employment with an Employer terminates shall be
eligible to receive a distribution of his or her Salary Deferral Contribution
Account in accordance with Section 8.5(d) only if the following conditions are
satisfied:

    (1) the Successive Employer does not maintain the Plan after the
Participant's employment terminates, within the meaning of Treasury Regulation §
1.401(k)-1(d)(4);

    (2) the distribution is made in the form of a lump sum distribution (within
the meaning of section 402(d)(4) of the Code, without regard to
section 402(d)(4)(A)(i) through (iv), (B) and (F) of the Code) by the end of the
second calendar year after the calendar year in which the Participant's
employment terminated;

    (3) the Successive Employer is not an Affiliate of an Employer;

    (4) the Successive Employer purchases (i) at least 85 percent of the assets
used by the Employer in a trade or business of the Employer or (ii) the
Employer's interest in a subsidiary (in each case within the meaning of Treasury
Regulation § 1.401(k)-1(d)(1));

    (5) both the Employer and the Successive Employer are corporations; and

    (6) the Company determines in its sole discretion that a distribution under
this Section 8.10(c) is permissible.

    (d)  Deferral of Distributions.  Such a Participant who is not eligible for
a distribution under Section 8.10(b) or (c) may not receive a distribution of
his or her Salary Deferral Contribution Account until such Participant has
incurred a Separation from Service, attained age 591/2 or otherwise become
eligible to receive a distribution of such account under section 401(k)(2)(B) of
the Code.

27

--------------------------------------------------------------------------------



    (e)  Transfer of Accounts to Successive Employer's Plan.  The Company may
determine in its sole and absolute discretion to transfer the accounts of some
or all of the Participants who are employed by a Successive Employer to a
tax-qualified retirement plan maintained by such Successive Employer.

    (f)  Definitions.  For purposes of this Section, the following terms shall
have the meaning set forth below:

          (i)  "Separation from Service" shall mean the date on which a
Participant has separated from service with the meaning of
section 401(k)(2)(b)(i)(I) of the Code. The determination of whether a
Participant has incurred a Separation from Service shall be made by the
Committee in its sole and absolute discretion and shall be conclusive and
binding on all persons.

          (ii) "Successive Employer" shall mean an entity that either
(i) purchases from an Employer some or all of its interest in a trade or
business or a business unit or (ii) enters into a contract with an Employer
pursuant to which such entity assumes responsibility for the management or
operation of a trade or business or a business unit of such Employer.


ARTICLE 9

SPECIAL PARTICIPATION RULES


    Section 9.1.  Change of Employment Status.  If an Employee who is not a
Participant becomes eligible to participate because of a change in his or her
employment status, then such Employee shall be entitled to become a Participant
as soon as administratively practicable following the first Entry Date
coincident with or next following the Employee's satisfaction of the eligibility
requirements.

    Section 9.2.  Reemployment of an Eligible Employee Whose Employment
Terminated Prior to Becoming a Participant.  (a)  If an Eligible Employee whose
employment terminated before the Employee had satisfied the requirements of
Section 3.1 or 9.1 is reemployed by an Employer, such Employee's prior service
shall be disregarded and such Employee shall be eligible to become a Participant
in accordance with Section 3.1.

    (b)  If an Eligible Employee whose employment terminated after he or she had
satisfied the requirements of Section 3.1 or 9.1 but prior to becoming a
Participant is reemployed by an Employer, then he or she shall not be required
to satisfy again such requirements and shall be eligible to become a Participant
as soon as administratively practicable on the Entry Date coincident with or
next following the date of his or her reemployment date.

    Section 9.3.  Reemployment of a Terminated
Participant.  (a)  Participation.  If a terminated Participant is reemployed,
then he or she shall not be required to satisfy the requirements of Section 3.1,
and shall be eligible to participate as of the first Entry Date on or after the
date of his or her reemployment date, provided that such rehired Participant
shall be eligible to make Salary Deferral Contributions on the first day of the
first payroll period occurring after such Entry Date as of which the Plan's
recordkeeper has all the documentation it deems necessary to process such
contributions.

    (b)  Restoration of Forfeitures.  If a Participant who terminated employment
with the Employers is reemployed prior to incurring a Break in Service of five
consecutive years and if upon his termination of employment such a Participant
received a distribution pursuant to Section 8.4 and a portion of his Profit
Sharing Account or Matching Contributions Account was forfeited pursuant to
Section 8.1(c), then the Participant shall have the right to repay to the
Trustee an amount equal to the amount distributed, provided that the repayment
is made on or before the last day of the Plan Year in which the fifth
anniversary of the Participant's date of reemployment occurs. An amount so
repaid shall be allocated to the Participant's account as soon as
administratively practicable after the repayment is received by the Trustee.
Regardless of whether a Participant repays the amount equal to his or her

28

--------------------------------------------------------------------------------

previous distribution, an amount equal to the portion forfeited from the
Participant's Profit Sharing Account and Matching Contributions Account shall be
credited to such account. The source of funds for the formerly forfeited amounts
which are so credited in a Plan Year shall be the forfeitures pursuant to
Sections 4.5(e) and 8.1(c) for such Plan Year. If the forfeitures pursuant to
Sections 4.5(e) and 8.1(c) for any Plan Year are less than the formerly
forfeited amounts which are credited in such Plan Year to Participants' accounts
pursuant to this Section, then the Company shall direct the Employer of each
such Participant to make an additional contribution in an amount determined by
the Company so that the amount of such additional contributions and the
forfeitures pursuant to Sections 4.5(e) and 8.1(c) are equal to the amounts
credited to such Participants' accounts that are attributable to the previously
forfeited amounts. Any such additional contribution is not subject to the
deduction limitation set forth in Section 4.6.

    (c)  Vesting Service Credit.  For purposes of Section 8.1, if a terminated
Participant is reemployed, then he or she shall receive credit for Service
earned prior to such termination according to the following rules:

          (i)  if such terminated participant is reemployed prior to incurring a
one year Break in Service, he or she shall receive credit for all Service earned
prior to such Break in Service;

          (ii) if such terminated participant is reemployed after incurring a
one year Break in Service he or she shall receive credit for Service earned
prior to such Break in Service, if:

          (A) he or she had a vested interest in any portion of his or her
Matching Contributions Account or Profit Sharing Account; or

          (B) the number of consecutive Breaks in Service does not equal or
exceed the greater of five (5) years or the number of years of Service he or she
had before such Break in Service.

    Section 9.4.  Employment by Related Entities.   If an individual is employed
by an Affiliate that is not a participating Employer, then any period of such
employment shall be taken into account to the same extent it would have been had
such period of employment been as an Employee of his or her Employer solely for
the purposes of (i) determining whether and when such individual is eligible to
participate in the Plan under Article 3, (ii) measuring such individual's years
of Service and (iii) determining when such individual has retired or otherwise
terminated his or her employment for purposes of Article 8.

    Section 9.5.  Leased Employees.  If an individual who performed services as
a leased employee (within the meaning of section 414(n)(2) of the Code) of an
Employer or an Affiliate becomes an Employee, or if an Employee becomes such a
leased employee, then any period during which such services were so performed
shall be taken into account solely for the purposes of determining whether and
when such individual is eligible to participate in the Plan under Article 3,
measuring such individual's years of Service and determining when such
individual has retired or otherwise terminated his or her employment for
purposes of Article 8 to the same extent it would have been had such service
been as an Employee. This Section shall not apply to any period of service
during which such a leased employee was covered by a plan described in
section 414(n)(5) of the Code.

    Section 9.6.  Reemployment of Veterans.  (a)  General.  The provisions of
this Section shall apply in the case of the reemployment by an Employer of an
Eligible Employee, within the period prescribed by USERRA, after the Employee's
completion of a period of Qualified Military Service. The provisions of this
Section are intended to provide such Employees with the rights required by
USERRA and section 414(u) of the Code, and shall be interpreted in accordance
with such intent.

    (b)  Make Up of Salary Deferral Contributions.  Such Employee shall be
entitled to make contributions under the Plan ("Make-Up Deferrals"), in addition
to any Salary Deferral Contributions

29

--------------------------------------------------------------------------------

which the Employee elects to have made under the Plan pursuant to Section 4.2.
From time to time while employed by an Employer, such Employee may elect to make
such Make-Up Deferrals during the period beginning on the date of such
Employee's reemployment and ending on the earlier of:

(i)the end of the period equal to the product of three and such Employee's
period of Qualified Military Service, and

(ii)the fifth anniversary of the date of such reemployment.

    Such Employee shall not be permitted to contribute Make-Up Deferrals to the
Plan in excess of the amount which the Employee could have elected to have made
under the Plan in the form of Salary Deferral Contributions if the Employee had
continued in employment with his or her Employer during such period of Qualified
Military Service. Such Employee shall be deemed to have earned "Compensation"
from his or her Employer during such period of Qualified Military Service for
this purpose in the amount prescribed by sections 414(u)(2)(B) and 414(u)(7) of
the Code. The manner in which an Eligible Employee may elect to make Make-Up
Deferrals pursuant to this subsection (b) shall be prescribed by the 401(k)
Administrator.

    (c)  Make-Up of Matching Contributions.  An Eligible Employee who
contributes Make-Up Deferrals as described in subsection (b) shall be entitled
to an allocation of Matching Contributions ("Make-Up Matching Contributions") in
an amount equal to the amount of Matching Contributions which would have been
allocated to the Matching Contributions Account of such Eligible Employee under
the Plan if such Make-Up Deferrals had been made in the form of Salary Deferral
Contributions during the period of such Employee's Qualified Military Service.
The amounts necessary to make such allocation of Make-Up Matching Contributions
shall be derived from forfeitures not yet applied towards Matching Contributions
for the Plan Year in which the Make-Up Deferrals are made, and if such
forfeitures are not sufficient for this purpose, then the Eligible Employee's
Employer shall make a special contribution which shall be utilized solely for
purposes of such allocation.

    (d)  Profit Sharing Contributions.  Such Employee shall be entitled to share
in any allocations of Profit Sharing Contributions with respect to such period
of Qualified Military Service as an Eligible Employee. Such Employee shall be
deemed to have earned "Compensation" from his or her Employer during such period
of Qualified Military Service for this purpose in the amount prescribed by
sections 414(u)(2)(B) and 414(u)(7) of the Code.

    (e)  Application of Limitations and Nondiscrimination Rules.  Any
contributions made by an Eligible Employee or an Employer pursuant to this
Section on account of a period of Qualified Military Service in a prior Plan
Year shall not be subject to the limitations prescribed by Sections 4.3, 4.6 and
7.5 of the Plan (relating to sections 402(g), 404 and 415 of the Code) for the
Plan Year in which such contributions are made. The Plan shall not be treated as
failing to satisfy the nondiscrimination rules of Section 4.5 of the Plan
(relating to sections 401(k)(3) and 401(m) of the Code) for any Plan Year solely
on account of any make up contributions made by an Eligible Employee or an
Employer pursuant to this Section.


ARTICLE 10

SHAREHOLDER RIGHTS WITH RESPECT TO COMPANY STOCK


    Section 10.1.  Voting Shares of Company Stock.  Each Participant (or
Beneficiary) shall be entitled to give voting instructions, in the time and
manner prescribed by the Trustee, with respect to the number of whole shares of
Company Stock allocated to his or her accounts. The Trustee shall vote, in
person or by proxy, such shares according to the voting instructions of
Participants (or Beneficiaries) which have been timely submitted to the Trustee.
To the extent permitted by law, the Trustee shall vote the shares of Company
Stock credited to Participants' (or Beneficiaries') accounts with respect to
which

30

--------------------------------------------------------------------------------

the Trustee does not timely receive voting instructions, shares of Company Stock
that are not allocated to Participants' (or Beneficiaries') accounts (if any)
and fractional shares in the same proportion by which the Trustee votes shares
of Company Stock for which instructions are timely received.

    Written notice of any meeting of shareholders of the Company and a request
for voting instructions shall be given by the Trustee, at such time and in such
manner as the Trustee shall determine, to each Participant (or Beneficiary)
entitled to give instructions for voting shares of Company Stock at such
meeting. The Company shall establish a means by which such voting instructions
can expeditiously be delivered to the Trustee. All such instructions shall be
confidential and shall not be disclosed to any person, including any Employer.

    Section 10.2.  Tender Offers.  (a)  Rights of Participants.  In the event a
tender offer is made generally to the shareholders of the Company to transfer
all or a portion of their shares of Company Stock in return for valuable
consideration, including, but not limited to, offers regulated by section 14(d)
of the Securities Exchange Act of 1934, as amended, the Trustee shall respond to
such tender offer in respect of shares of Company Stock held by the Trustee in
the Company Stock Fund in accordance with instructions obtained from
Participants (or Beneficiaries). Each Participant (or Beneficiary) shall be
entitled to instruct the Trustee regarding how to respond to any such tender
offer with respect to the number of shares of Company Stock then allocated to
his or her accounts. Each Participant (or Beneficiary) who does not provide
timely instructions to the Trustee shall be presumed to have directed the
Trustee not to tender shares of Company Stock allocated to his or her accounts.
A Participant (or Beneficiary) shall not be limited in the number of
instructions to tender or withdraw from tender which he or she can give, but a
Participant (or Beneficiary) shall not have the right to give instructions to
tender or withdraw from tender after a reasonable time established by the
Trustee pursuant to paragraph (c) below.

    (b)  Duties of the Company.  Within a reasonable time after the commencement
of a tender offer, the Company shall cause the Trustee to provide to each
Participant or Beneficiary, as the case may be:

(i)the offer to purchase as distributed by the offeror to the shareholders of
the Company,

(ii)a statement of the number of shares of Company Stock allocated to his or her
account, and

(iii)directions as to the means by which instructions with respect to the tender
offer can be given.

    The Company shall establish and pay for a means by which instructions with
respect to a tender offer can expeditiously be delivered to the Trustee. All
such instructions shall be confidential and shall not be disclosed to any
person, including any Employer. The Company at its election may engage an agent
to receive such instructions and transmit them to the Trustee.

    For purposes of allocating the proceeds of any sale or exchange pursuant to
a tender offer, the Trustee shall then treat as having been sold or exchanged
from each of the individual accounts of Participants (and Beneficiaries) who
provided timely directions to the Trustee under this Section that number of
shares of Company Stock subject to such directions and the proceeds of such sale
or exchange shall be allocated accordingly. Any proceeds from the sale or
exchange of shares of Company Stock shall be invested in a commingled fund
maintained by the Trustee designated to hold such amounts pending investment
instructions from Participants (and Beneficiaries).

    (c)  Duties of the Trustee.  The Trustee shall follow the instructions of
the Participants (and Beneficiaries) with respect to the tender offer as
transmitted to the Trustee. The Trustee may establish a reasonable time, taking
into account the time restrictions of the tender offer, after which it shall not
accept instructions of Participants (or Beneficiaries).

31

--------------------------------------------------------------------------------


ARTICLE 11

ADMINISTRATION


    Section 11.1.  The Committee.  (a)  Either (i) the Compensation and Stock
Option Committee or (ii) the Chairman of the Board of Directors or the President
of the Company, to the extent authorized by the Compensation and Stock Option
Committee, shall appoint a Committee consisting of three or more members that
shall be the "administrator" of the Plan within the meaning of such term as used
in ERISA. The Committee shall be a "named fiduciary" within the meaning of such
term as used in ERISA. The Compensation and Stock Option Committee or an
authorized officer shall have the right at any time, with or without cause, to
remove one or more members of the Committee. In addition, any member of the
Committee may resign and such resignation shall be effective upon delivery of
the written resignation to the Company. Notwithstanding anything contained in
this Section 11.1, an Employee of the Company who serves on the Committee shall
be deemed to resign upon the termination of such Employee's employment with the
Company. Such deemed resignation shall be effective as of the date of the
termination of employment. Upon the resignation, removal or failure or inability
for any reason of any member of the Committee to act hereunder, the Compensation
and Stock Option Committee or an authorized officer shall appoint a successor.
Any successor members of the Committee shall have all the rights, privileges and
duties of the predecessor, but shall not be held accountable for the acts of the
predecessor.

    (b) Any member of the Committee may, but need not, be an employee, director,
officer or shareholder of an Employer and such status shall not disqualify him
or her from taking any action hereunder or render him or her accountable for any
distribution or other material advantage received by him or her under the Plan,
provided that no member of the Committee who is a Participant shall take part in
any action of the Committee or any matter involving solely his or her rights
under the Plan.

    (c) Promptly after the appointment of the members of the Committee and from
time to time thereafter, and promptly after the appointment of any successor
member of the Committee, the Trustee shall be notified as to the names of the
persons appointed as successor members of the Committee by delivery to the
Trustee of a written notice of such appointment.

    (d) The Committee shall have the duty and authority to interpret and
construe, in its sole discretion, the terms of the Plan in regard to all
questions of eligibility, the status and rights of Participants, distributees
and other persons under the Plan, and the manner, time, and amount of payment of
any distribution under the Plan. Each Employer shall, from time to time, upon
request of the Committee, furnish to the Committee such data and information as
the Committee shall require in the performance of its duties. All determinations
and actions of the Committee shall be conclusive and binding upon all affected
parties, except that the Committee may revoke or modify a determination or
action that it determines to have been in error.

    (e) The Committee or the 401(k) Administrator shall direct the Trustee to
make payments of amounts to be distributed from the Trust under Article 8.

    (f) The Committee may allocate its responsibilities among its members and
may designate any other person, partnership, corporation or another committee to
carry out any of its responsibilities with respect to administration of the
Plan. Any such allocation or designation shall be reduced to writing and such
writing shall be kept with the records of the Plan. Any reference in the Plan to
the Committee shall include any person, partnership, corporation or committee to
which the Committee has delegated any of its responsibilities.

    (g) The Committee may act at a meeting, or by writing without a meeting, by
the vote or written assent of a majority of its members. The Compensation and
Stock Option Committee shall designate

32

--------------------------------------------------------------------------------

one member of the Committee as its chairman, and the chairman of the Committee
shall appoint one member of the Committee as its secretary. The Committee shall
keep the Trustee advised of the identity of the members holding such offices.
The Committee, as Plan Administrator, shall be the Plan's agent for service of
legal process and shall be authorized to forward all necessary communications to
the Trustee. The secretary of the Committee shall keep records of all meetings
of the Committee. The Committee may adopt such rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.

    (h) The members of the Committee shall discharge their duties with respect
to the Plan (i) solely in the interest of the Participants and Beneficiaries,
(ii) for the exclusive purpose of providing benefits to Employees participating
in the Plan and their Beneficiaries and of defraying reasonable expenses of
administering the Plan and (iii) with the care, skill, prudence, and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. The Employers hereby jointly
and severally indemnify the members of the Committee from the effects and
consequences of their acts, omissions and conduct in their official capacity,
except to the extent that such effects and consequences result from their own
willful misconduct.

    (i) The members of the Committee may not receive any compensation or fee for
services as members of the Committee. The Employer shall reimburse the members
of the Committee for any necessary expenditures incurred in the discharge of
their duties as members of the Committee.

    (j) The Committee may employ such counsel (who may be counsel for an
Employer) and agents and may arrange for such clerical and other services as it
may require in carrying out the provisions of the Plan.

    Section 11.2.   Claims Procedure.  Any Participant or distributee who
believes he or she is entitled to benefits in an amount greater than those which
he or she is receiving or has received may file a claim with the Committee. Such
a claim shall be in writing and state the nature of the claim, the facts
supporting the claim, the amount claimed, and the address of the claimant. The
Committee shall review the claim and, unless special circumstances require an
extension of time, within 90 days after receipt of the claim, give written
notice by registered or certified mail to the claimant of its decision with
respect to the claim. If special circumstances require an extension of time, the
claimant shall be so advised in writing within the initial 90-day period and in
no event shall such an extension exceed 90 days. The notice of the decision of
the Committee with respect to the claim shall be written in a manner calculated
to be understood by the claimant and, if the claim is wholly or partially
denied, set forth the specific reasons for the denial, specific references to
the pertinent Plan provisions on which the denial is based, a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material or information is necessary, and
an explanation of the claim review procedure under the Plan. The Committee shall
also advise the claimant that the claimant or his or her duly authorized
representative may request a review by the Committee of the denial by filing
with the Committee within 60 days after notice of the denial has been received
by claimant, a written request for such review. The claimant shall be informed
that he or she may have reasonable access to pertinent documents and submit
comments in writing to the Committee within the same 60-day period. If a request
is so filed, review of the denial shall be made by the Committee within, unless
special circumstances require an extension of time, 60 days after receipt of
such request, and the claimant shall be given written notice of the Committee's
final decision. If special circumstances require an extension of time, the
claimant shall be so advised in writing within the initial 60-day period and in
no event shall such an extension exceed 60 days. The notice of the Committee's
final decision shall include specific reasons for the decision and specific
references to the pertinent Plan provisions on which the decision is based and
shall be written in a manner calculated to be understood by the claimant.

33

--------------------------------------------------------------------------------

    Section 11.3.  Notices to Participants.  All notices, reports and statements
given, made, delivered or transmitted to a Participant or distributee or any
other person entitled to or claiming benefits under the Plan shall be deemed to
have been duly given, made or transmitted when mailed by first class mail with
postage prepaid and addressed to the Participant or distributee or such other
person at the address last appearing on the records of the Committee. A
Participant or distributee or other person may record any change of his or her
address from time to time by written notice filed with the 401(k) Administrator.

    Section 11.4.  Notices.  Written directions, notices and other
communications from Participants or distributees or any other person entitled to
or claiming benefits under the Plan to the Committee or the 401(k) Administrator
shall be deemed to have been duly given, made or transmitted either when
delivered to such location as shall be specified upon the forms prescribed by
the Committee or the 401(k) Administrator for the giving of such directions,
notices and other communications or when mailed by first class mail with postage
prepaid and addressed to the addressee at the address specified upon such forms.

    Section 11.5.  Records.  The Committee shall keep a record of all of its
proceedings with respect to the Plan and shall keep or cause to be kept all
books of account, records and other data as may be necessary or advisable in the
Committee's judgment for the administration of the Plan.

    Section 11.6.  Reports of Trustee and Accounting to Participants.  The
Committee shall keep on file, in such form as it shall deem convenient and
proper, all reports concerning the Trust Fund received by it from the Trustee,
and the Committee shall, as soon as possible after the close of each Plan Year,
advise each Participant and Beneficiary of the balance credited to any account
for his or her benefit as of the close of such Plan Year pursuant to Article 7
hereof.


ARTICLE 12

PARTICIPATION BY OTHER EMPLOYERS


    Section 12.1.  Adoption of Plan.  With the consent of the Company, any
entity may become a participating Employer under the Plan by (a) taking such
action as shall be necessary to adopt the Plan and (b) executing and delivering
such instruments and taking such other action as may be necessary or desirable
to put the Plan into effect with respect to such entity. However, the sole,
exclusive right of any other amendment of whatever kind or extent to the Plan or
Trust is reserved by the Company. The administrative powers and control of the
Company, as provided in the Plan and Trust agreement, including the sole right
of amendment, and of appointment and removal of the Trustee and its successors,
shall not be diminished by reason of the participation of any such adopting
entity in the Plan.

    Section 12.2.  Withdrawal from Participation.  Any Employer may withdraw
from participation in the Plan at any time by filing with the Company a duly
certified copy of a written instrument duly adopted by the Employer to that
effect and giving notice of its intended withdrawal to the Company, the other
Employers and the Trustee prior to the effective date of withdrawal. Any
Employer, by action of its board of directors or other governing authority, may
withdraw from the Plan and Trust after giving 90 days' notice to the Board of
Directors, provided the Board of Directors consents to such withdrawal.
Distribution may be implemented through continuation of the Trust, or transfer
to another trust fund exempt from tax under section 501(a) of the Code, or to a
group annuity contract qualified under section 401(a) of the Code, or
distribution may be made as an immediate cash payment in accordance with the
directions of the Company; provided, however, that no such action shall divert
any part of such fund to any purpose other than the exclusive benefit of the
Employees of such Employer.

34

--------------------------------------------------------------------------------



    Section 12.3.  Continuance by a Successor.  In the event that an Employer is
reorganized by way of merger, consolidation, transfer of assets or otherwise, so
that another entity succeeds to all or substantially all of the Employer's
business, such successor entity may be substituted for the Employer under the
Plan by adopting the Plan, with the written consent of the Board of Directors.
Contributions by the Employer shall be automatically suspended from the
effective date of any such reorganization until the date upon which the
substitution of such successor entity for the Employer under the Plan becomes
effective. If, within 90 days following the effective date of any such
reorganization, such successor entity shall not have elected to become a party
to the Plan, the Board of Directors does not consent to the adoption of the Plan
by such successor entity or the Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan shall be automatically
terminated with respect to employees of such Employer as of the close of
business on the 90th day following the effective date of such reorganization or
as of the close of business on the date of adoption of such plan of complete
liquidation, as the case may be, and the Company shall direct the Trustee to
distribute the portion of the Trust Fund applicable to such Employer in the
manner provided in Article 15.

    If such successor entity is substituted for an Employer, by electing to
become a party to the Plan as described above, then, for all purposes of the
Plan, employment of such Employee with such Employer, including service with and
compensation paid by such Employer, shall be considered to be employment with
such Employer.

    Section 12.4.  Company as Agent for Employers.  Each entity that becomes a
participating Employer pursuant to Section 12.1 or 12.3 by so doing shall be
deemed to have appointed the Company its agent to exercise on its behalf all of
the powers and authorities hereby conferred upon the Company by the terms of the
Plan, including, but not by way of limitation, the power to amend and terminate
the Plan and shall be deemed to have consented to (i) any delegation by the
Company of any of its powers, duties or responsibilities to another person and
(ii) the designation of the 401(k) Administrator to perform the duties set forth
herein. The authority of the Company to act as such agent shall continue unless
and until the portion of the Trust Fund held for the benefit of Employees of the
particular Employer and their Beneficiaries is set aside in a separate Trust
Fund as provided in Section 15.2.


ARTICLE 13

MISCELLANEOUS


    Section 13.1.  Expenses.  All costs and expenses incurred in administering
the Plan and the Trust, including the expenses of the Company, the Committee and
the 401(k) Administrator, the fees of counsel and any agents for the Company and
the Committee, the fees and expenses of the Trustee, the fees of counsel for the
Trustee and other administrative expenses shall be paid under the direction of
the Committee from the Trust Fund to the extent such expenses are not paid by
the Employers. The Committee, in its sole discretion, having regard to the
nature of a particular expense, shall determine the portion of such expense that
is to be borne by each Employer.

    Section 13.2.  Non-Assignability.  (a)  In General.  It is a condition of
the Plan, and all rights of each Participant and Beneficiary shall be subject
thereto, that no right or interest of any Participant or Beneficiary in the Plan
shall be assignable or transferable in whole or in part, either directly or by
operation of law or otherwise, including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge or bankruptcy, but excluding
devolution by death or mental incompetency, and no right or interest of any
Participant or Beneficiary in the Plan shall be liable for, or subject to, any
obligation or liability of such Participant or Beneficiary, including claims of
a Life Partner and claims for alimony or the support of any spouse except as
provided below.

35

--------------------------------------------------------------------------------

    (b)  Exception for Qualified Domestic Relations Orders.  Notwithstanding any
provision of the Plan to the contrary, if a Participant's account balance under
the Plan, or any portion thereof, is the subject of one or more qualified
domestic relations orders, as defined below, such account balance or portion
thereof shall be paid to the person at the time and in the manner specified in
any such order. For purposes of this subsection (b), the term "qualified
domestic relations order" shall have the meaning prescribed by section 414(p) of
the Code. The Committee, in its sole discretion, shall determine whether any
order constitutes a "qualified domestic relations order" under this subsection.
A domestic relations order shall not fail to constitute a "qualified domestic
relations order" under this subsection (b) solely because such order provides
for immediate payment to an alternate payee of the portion of the Participant's
accounts assigned to the alternate payee under the terms of such order.

    (c)  Other Exception.  Notwithstanding any provision of the Plan to the
contrary, if a Participant is ordered or required to pay an amount to the Plan
pursuant to (i) a judgment of conviction for a crime involving the Plan, (ii) a
civil judgment in connection with a violation (or alleged violation) of Part 4
of Subtitle B of Title I of ERISA or (iii) a settlement agreement between the
Secretary of Labor and the Participant or the Pension Benefit Guaranty
Corporation and the Participant in connection with a violation (or an alleged
violation) of Part 4 of Subtitle B of Title I of ERISA, such amount may, to the
extent permitted by law, be offset against such Participant's benefits under the
Plan.

    Section 13.3.  Employment Non-Contractual.  The Plan confers no right upon
an Employee to continue in employment.

    Section 13.4.  Limitation of Rights.  The Employers do not guarantee or
promise to pay or to cause to be paid any of the benefits provided by the Plan.
A Participant or distributee shall have no right, title or claim in or to any
specific asset of the Trust Fund, but shall have the right only to distributions
from the Trust Fund on the terms and conditions herein provided.

    Section 13.5.  Merger or Consolidation with Another Plan.  A merger or
consolidation with, or transfer of assets or liabilities to, any other plan
shall not be effected unless the terms of such merger, consolidation or transfer
are such that each Participant, distributee, Beneficiary or other person
entitled to receive benefits from the Plan would, if the Plan were to terminate
immediately after the merger, consolidation or transfer, receive a benefit equal
to or greater than the benefit such person would be entitled to receive if the
Plan were to terminate immediately before the merger, consolidation, or
transfer.

    Section 13.6.  Gender and Plurals.  Wherever used in the Plan, references
exclusively to one gender are intended to include the masculine and feminine
genders, and, unless the context otherwise requires, words in the singular shall
include the plural, and words in the plural shall include the singular.

    Section 13.7.  Applicable Law.  The Plan and all rights hereunder shall be
governed by and construed in accordance with the laws of the State of Delaware
to the extent such laws have not been preempted by applicable federal law.

    Section 13.8.  Severability.  If a provision of the Plan shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Plan and the Plan shall be construed and enforced as if the illegal
or invalid provision had not been included in the Plan.

    Section 13.9.  No Guarantee.  None of the Company, the Employers, the
Committee or the Trustee in any way guarantees the Trust from loss or
depreciation nor the payment of any money that may be or become due to any
person from the Trust Fund. Nothing herein contained shall be deemed to give any
Participant, distributee, or Beneficiary an interest in any specific part of the
Trust Fund or any other interest except the right to receive benefits out of the
Trust Fund in accordance with the provisions of the Plan and the Trust Fund.

36

--------------------------------------------------------------------------------

    Section 13.10.  Plan Voluntary.  Although it is intended that the Plan shall
be continued and that contributions shall be made as herein provided, the Plan
is entirely voluntary on the part of the Employers and the continuance of the
Plan and the payment of contributions hereunder are not to be regarded as
contractual obligations of the Employers.

    Section 13.11.  Tax Withholding.  The Employer shall have the right to
require, prior to any distribution, payment by the Participant of any Federal,
state, local or other taxes which may be required to be withheld or paid in
connection with any distribution hereunder. The Employer shall have the right to
withhold from a distribution, which would otherwise be distributable to a
Participant, any amount necessary to satisfy any such obligation.


ARTICLE 14

TOP-HEAVY PLAN REQUIREMENTS


    Section 14.1.  Top-Heavy Plan Determination.  If as of the determination
date (as hereinafter defined) for any Plan Year (a) the sum of the account
balances under the Plan and all other defined contribution plans in the
aggregation group (as defined below) and (b) the present value of accrued
benefits under all defined benefit plans in such aggregation group of all
Participants in such plans who are key employees (as hereinafter defined) for
such Plan Year exceeds 60 percent (60%) of the aggregate of the account balances
and present value of accrued benefits of all Participants in such plans as of
the determination date (as hereinafter defined), then the Plan shall be a
"top-heavy plan" for such Plan Year, and the requirements of Sections 14.3 and
14.4 shall be applicable for such Plan Year as of the first day thereof. If the
Plan is a top-heavy plan for any Plan Year and is not a top-heavy plan for any
subsequent Plan Year, the requirements of this Article 14 shall not be
applicable for such subsequent Plan Year.

    Section 14.2.  Definitions and Special Rules.  (a)  Definitions.  For
purposes of this Article 14, the following definitions shall apply:

    (1) Determination Date.  The determination date for all plans in the
aggregation group shall be the last day of the preceding Plan Year, and the
valuation date applicable to a determination date shall be (i) in the case of a
defined contribution plan, the date as of which account balances are determined
that is coinciding with or immediately precedes the determination date, and
(ii) in the case of a defined benefit plan, the date as of which the most recent
actuarial valuation for the Plan Year that includes the determination date is
prepared, except that if any such plan specifies a different determination or
valuation date, such different date shall be used with respect to such plan.

    (2) Aggregation Group.  The aggregation group shall consist of (a) each plan
of an Employer in which a key employee is a Participant, (b) each other plan
that enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.

(3)Key Employee.  Key employee shall have the meaning set forth in
section 416(i) of the Code.

(4)Compensation.  Compensation shall have the meaning set forth in U.S. Treasury
Regulation §1.415-2(d).

    (b)  Special Rules.  For the purpose of determining the accrued benefit or
account balance of a Participant, the accrued benefit or account balance of any
person who has not performed services for an employer at any time during the
5-year period ending on the determination date shall not be taken into account
pursuant to this Section, and any person who received a distribution from a plan
(including a plan that has terminated) in the aggregation group during the
5-year period ending on the last day of the preceding Plan Year shall be treated
as a Participant in such plan, and any such

37

--------------------------------------------------------------------------------

distribution shall be included in such Participant's account balance or accrued
benefit, as the case may be.

    Section 14.3.  Minimum Contribution for Top-Heavy Years.  Notwithstanding
any provision of the Plan to the contrary, the sum of the Employer contributions
made pursuant to Article 4 allocated during any Plan Year to the accounts of
each Participant (other than a key employee) for which the Plan is a top-heavy
plan shall in no event be less than the lesser of (i) 3 percent (3%) of such
Participant's compensation during such Plan Year and (ii) the highest percentage
at which contributions are made on behalf of any key employee for such Plan
Year. If during any Plan Year for which this Section 14.3 is applicable a
defined benefit plan is included in the aggregation group and such defined
benefit plan is a top-heavy plan for such Plan Year, the percentage set forth in
clause (i) of the first sentence of this Section shall be 5 percent (5%). The
percentage referred to in clause (ii) of the first sentence of this Section
shall be obtained by dividing the aggregate of contributions made pursuant to
Article 4 and pursuant to any other defined contribution plan that is required
to be included in the aggregation group (other than a defined contribution plan
that enables a defined benefit plan that is required to be included in such
group to be qualified under section 401(a) of the Code) during the Plan Year on
behalf of such key employee by such key employee's compensation for the Plan
Year.

    Section 14.4.  Special Rules for Applying Statutory Limitations on
Benefits.  The provisions of this Section shall apply only with respect to Plan
Years commencing prior to January 1, 2000.

    (a)  In any Plan Year for which the Plan is a top-heavy plan,
clause (2)(A)(II) of Section 7.5 shall be applied by substituting "100 percent
(100%)" for "125 percent (125%)" appearing therein unless for any such Plan Year
(i) the percentage of account balances of Participants who are key employees
does not exceed 90 percent (90%) and (ii) employer contributions and forfeitures
allocated to the accounts of Participants who are not key employees equals at
least 4 percent (4%) of the compensation (within the meaning of section 415 of
the Code) of each such Participant.

    (b)  In any Plan Year for which the Plan is a top-heavy plan,
clause (2)(B)(I) of Section 7.5 shall be applied by substituting "100 percent
(100%)" for "125 percent (125%)" appearing therein unless for any such Plan Year
(i) the percentage of accrued benefits of Participants who are key employees
does not exceed 90 percent (90%) and (ii) the minimum accrued benefit of each
Participant under all defined benefit plans in the aggregate group is at least
3 percent (3%) of his or her average compensation (determined under section 416
of the Code) multiplied by each year of Service after 1983, not in excess of 10,
for which such plans are top-heavy plans.


ARTICLE 15

AMENDMENT, ESTABLISHMENT OF SEPARATE
PLAN AND TERMINATION


    Section 15.1.  Amendment.  The Company shall have the right to amend the
Plan at any time, and from time to time, by resolution of the Board of
Directors. Any such amendment shall become effective as of the date the Board of
Directors shall determine and may apply to Participants in the Plan at the time
thereof as well as to future Participants.

    Section 15.2.  Establishment of Separate Plan.  If an Employer withdraws
from the Plan under Section 12.2, then the Committee shall determine, in the
manner hereinafter described, the portion of each of the funds of the Trust Fund
which is allocable to the Participants (and Beneficiaries) of such Employer and
direct the Trustee to segregate such portions in a separate trust. Such separate
trust shall thereafter be held and administered as a part of the separate plan
of such Employer.

    The portion of a fund in the Trust Fund applicable to the Participants (and
Beneficiaries) of a particular Employer shall be an amount which bears the same
ratio to the value of such fund as the

38

--------------------------------------------------------------------------------

total value of the fund accounts of Participants employed or formerly employed
by such Employer bears to the total value of the fund accounts of all
Participants and former Participants.

    Section 15.3.  Termination.  The Company shall have the right to terminate
the Plan at any time by resolution of its Board of Directors. Any Employer may
at any time terminate its participation in the Plan by resolution of its board
of directors to that effect. In the event of any such termination, or in the
event of a partial termination of the Plan with respect to a group of
Participants, the accounts which are applicable to the Participants with respect
to whom the Plan is terminated shall become fully vested and shall not
thereafter be subject to forfeiture. In the event that an Employer terminates
its participation in the Plan, the Committee shall determine, in the manner
provided in Section 15.2, the portion of the Trust Fund held by the Trustee
which is applicable to the Participants (and Beneficiaries) of such Employer and
direct the Trustee to distribute such portion to Participants (and
Beneficiaries) in proportion to the balances of their respective accounts. A
permanent suspension of contributions by an Employer shall be deemed a
termination of such Employer's participation in the Plan for purposes of this
Section. A complete discontinuance of contributions by an Employer shall be
deemed a termination of such Employer's participation in the Plan for purposes
of this Section.

    If the Internal Revenue Service shall refuse with respect to any Employer to
issue an initial favorable determination letter that the Plan and Trust as
adopted by such Employer meet the requirements of section 401(a) of the Code and
that the Trust is exempt from tax under section 501(a) of the Code, such
Employer may terminate its participation in the Plan and the Company shall
direct the Trustee to pay and deliver the portion of the Trust Fund applicable
to the Participants and former Participants of such Employer, determined in the
manner provided in Section 15.2, to such Employer and such Employer shall pay to
Participants or their Beneficiaries the part of such Employer's portion of the
Trust Fund which is attributable to contributions made by Participants.

    Section 15.4.  Trust Fund to Be Applied Exclusively for Participants and
Their Beneficiaries.  Subject only to the provisions of Sections 4.6, 7.5 and
15.3, and any other provision of the Plan to the contrary notwithstanding, it
shall be impossible for any part of the Trust Fund to be used for or diverted to
any purpose not for the exclusive benefit of Participants and their
beneficiaries either by operation or termination of the Plan, power of amendment
or other means.

39

--------------------------------------------------------------------------------



QuickLinks


HEALTH NET, INC. 401(k) SAVINGS PLAN
HEALTH NET, INC. 401(k) SAVINGS PLAN
TABLE OF CONTENTS
ARTICLE 1 TITLE AND PURPOSE
ARTICLE 2 DEFINITIONS
ARTICLE 3 PARTICIPATION
ARTICLE 4 EMPLOYER CONTRIBUTIONS
ARTICLE 5 ROLLOVER CONTRIBUTIONS
ARTICLE 6 TRUST AND INVESTMENT FUNDS
ARTICLE 7 PARTICIPANT ACCOUNTS
ARTICLE 8 WITHDRAWALS, LOANS AND DISTRIBUTIONS
ARTICLE 9 SPECIAL PARTICIPATION RULES
ARTICLE 10 SHAREHOLDER RIGHTS WITH RESPECT TO COMPANY STOCK
ARTICLE 11 ADMINISTRATION
ARTICLE 12 PARTICIPATION BY OTHER EMPLOYERS
ARTICLE 13 MISCELLANEOUS
ARTICLE 14 TOP-HEAVY PLAN REQUIREMENTS
ARTICLE 15 AMENDMENT, ESTABLISHMENT OF SEPARATE PLAN AND TERMINATION
